Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 1 of 115 PageID# 11352



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA



    ROYCE        SOLOMON,      JODI BELLECI,
    MICHAEL LITTLEJOHN, and GIULIANNA
    LOMAGLIO, individually and on behalf of all
    others similarly situated,

                Plaintiffs,
                                                  Civil Action No. 4:17-cv-00145-
          v.                                      HCM-RJK

    AMERICAN WEB LOAN, INC., AWL, INC.,
    MARK CURRY, MACFARLANE GROUP,
    INC.,  SOL       PARTNERS,   MEDLEY
    OPPORTUNITY FUND II, LP, MEDLEY LLC,
    MEDLEY CAPITAL CORP., MEDLEY
    MANAGEMENT, INC., MEDLEY GROUP,
    LLC, BROOK TAUBE, SETH TAUBE,
    MIDDLEMARCH         PARTNERS    LLC,
    MIDDLEMARCH SECURITIES LLC, and
    JOHN DOES 1-100,

                Defendants.




                   SECOND AMENDED CLASS ACTION COMPLAINT
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 2 of 115 PageID# 11353



          Plaintiffs Royce Solomon, Jodi Belleci, Michael Littlejohn, and Giulianna Lomaglio

   (collectively, “Plaintiffs”), by and through their attorneys, on behalf of themselves and the Class

   defined below, allege the following based on the research of counsel, publicly available articles,

   reports, and other sources, a reasonable inquiry under the circumstances, and upon information

   and belief, except for those allegations that pertain to Plaintiffs, which are based on their personal

   knowledge:

                                       I.      INTRODUCTION

          1.      This action is brought on behalf of individuals who have been victimized by an

   unlawful, predatory online lending scheme involving an entity called American Web Loan, defined

   herein. American Web Loan was created in a brazen attempt by Defendant Mark Curry (“Curry”)

   to circumvent state and federal laws that protect American consumers from abusive short-term

   lending practices.

          2.      Under this scheme, people needing cash on an emergency basis or to meet other

   serious financial challenges have been, and continue to be, charged extortionately high interest

   rates for short-term loans of $300 to $2,500. The interest rates on these loans can be as high as

   726.13%, which is far beyond legal limits. Shockingly, these astronomical and unlawful interest

   rates are not disclosed to borrowers during the loan application process.

          3.      Moreover, borrowers receive false, misleading, or no information regarding other

   key loan terms, including but not limited to the loan repayment schedule, finance charges, and

   total amount of payments due. Notably, borrowers are not informed of the applicable terms until

   after they receive a loan. People applying for a loan from American Web Loan also are not

   informed that disputes regarding their loans are subject to an unconscionable and unenforceable

   arbitration provision and choice of law provisions that disclaim the application of all state and




                                                     1
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 3 of 115 PageID# 11354



   federal law in favor of the law of the Otoe-Missouria Tribe of Indians, a small Native American

   tribe located in rural Oklahoma that purports to own and operate American Web Loan.

          4.      On the surface, the various participants in this illegal lending scheme, including

   American Web Loan and its various financial and operational backers (including, but not limited

   to, entities and individuals identified among the Defendants below), might not look like the

   popular-culture image of a menacing “loan shark” from an old film noir or gangster movie. Indeed,

   American Web Loan and the other participants in the scheme shroud themselves in a veneer of

   apparent business legitimacy suggested by, among other things (a) a slick website and mobile app;

   (b) the use of electronic funds transfers; (c) an anonymous-looking office building in the suburbs

   of Kansas City, Kansas; (d) the involvement of at least one Wall Street hedge fund and other

   corporate investors; and (e) a series of complexly layered transactions and corporate structures that

   indicate the involvement of highly sophisticated corporate law firms and investment banks.

          5.      Notwithstanding this attempt at corporate gloss, American Web Loan and its

   backers and affiliates have been perpetrating a scheme that preys on economically vulnerable

   individuals by charging unlawful, triple-digit interest rates for short-term loans of $300 to $2,500

   and otherwise engaging in deceptive and predatory practices that conceal the true terms of those

   loans and make it extraordinarily difficult for borrowers to escape their grip. This is nothing less

   than high-tech loan sharking designed for the digital age.

          6.      The unlawful online payday lending scheme that ensnared Plaintiffs and members

   of the Class is a prime example of what is known as a “rent-a-tribe” lending operation. In “rent-

   a-tribe” schemes, payday lenders attempt to circumvent state and federal law by issuing high

   interest loans in the name of a Native American tribal business entity that purports to be shielded

   by the principle of tribal sovereign immunity. As alleged herein, however, the tribal lending entity




                                                    2
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 4 of 115 PageID# 11355



   is nothing but a front for the illegal lending scheme; all substantive aspects of the payday lending

   operation (e.g., financial backing, marketing, loan origination, underwriting, loan servicing,

   electronic funds transfers, and collections) are performed by individuals and entities that are

   unaffiliated with the Native American tribe. In exchange for “renting” its sovereign immunity to

   the individuals and entities running the payday lending scheme, the cooperating Native American

   tribe receives a fraction of the revenues generated, a mere 1% in the case of American Web Loan.

           7.        Attempting to circumvent state interest rate caps by fraudulently hiding behind

   tribal sovereign immunity has been found to constitute criminal conduct in two federal criminal

   trials to date.

          On October 13, 2017, a jury in the U.S. District Court for the Southern District of New

           York convicted two individuals responsible for running a network of tribal lending

           operations, Scott Tucker and Timothy Muir, on all fourteen felony counts brought against

           them. In that case, United States v. Tucker, et al., No. 1:16-cr-00091-PKC (S.D.N.Y) (the

           “Tucker Criminal Matter”), Tucker and Muir were convicted of, among other things,

           multiple counts involving participation in a $3.5 billion Racketeer Influenced and

           Corruptions Act (“RICO”) enterprise through the collection of unlawful debts and

           violations of the federal Truth in Lending Act.1

          On November 27, 2017, a jury in the U.S. District Court for the Eastern District of

           Pennsylvania convicted two individuals responsible for running “rent-a-bank” and “rent-

           a-tribe” payday lending schemes, Charles M. Hallinan and Wheeler K. Neff, on seventeen

           felony counts. In that case, United States v. Hallinan, et al., No. 2:16-cr-00130-ER (E.D.


           1
            See Press Release, United States Department of Justice, Scott Tucker and Timothy Muir
   Convicted at Trial for $3.5 Billion Unlawful Internet Payday Lending Enterprise (Oct. 13, 2017)
   (available at https://www.justice.gov/usao-sdny/pr/scott-tucker-and-timothy-muir-convicted-trial-
   35-billion-unlawful-internet-payday).

                                                    3
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 5 of 115 PageID# 11356



          Pa.) (the “Hallinan Criminal Matter”), Hallinan and Neff were convicted on multiple RICO

          and other felony counts related to the collection of unlawful debts in a scheme that

          generated more than $688 million in revenue between 2008 and 2013.2

   While the particular individuals and Native American entities at the heart of the Tucker Criminal

   Matter and the Hallinan Criminal Matter are different from the Defendants and other interested

   parties here, the underlying schemes in the Tucker Criminal Matter and the Hallinan Criminal

   Matter are substantially identical to what Plaintiffs allege herein: payday lenders taking advantage

   of people by charging unlawfully high interest rates, often exceeding 700%, through sham entities

   that purport to be operated by Native American tribes but, in reality, are controlled by non-tribal

   individuals and entities that control and manage all substantive lending functions, provide the

   lending capital necessary to support the operation, and bear the economic risk associated with the

   operation.

          8.      The unlawful “rent-a-tribe” online payday lending model, including the enterprise

   alleged herein, exploits the financial vulnerability of people who find themselves with an urgent

   need for cash, generating enormous profits for payday lenders and their financial backers, which

   include Wall Street hedge funds, private equity funds, and Silicon Valley venture capital investors.

          9.       Plaintiffs assert claims against the individuals and entities that participated in the

   RICO enterprise, referred to herein as the “AWL Payday Lending Organization” (defined below),

   through the collection of unlawful debts, and various co-conspirators that entered into agreements

   in furtherance of the collection of unlawful debts. Plaintiffs also assert claims under the Electronic

   Funds Transfer Act in connection with the use of automatic funds transfers to receive loan funds


          2
            See Press Release, United States Department of Justice, Two Men Found Guilty of
   Racketeering Conspiracy in Payday Lending Case (Nov. 27, 2017) (available at
   https://www.justice.gov/usao-edpa/pr/two-men-found-guilty-racketeering-conspiracy-payday-
   lending-case).

                                                     4
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 6 of 115 PageID# 11357



   and make loan payments and the Truth in Lending Act in connection with the failure to disclose

   multiple material loan terms to Plaintiffs and members of the Class during the loan application

   process.

                                          II.     PARTIES

   A.      PLAINTIFFS

           10.     Royce Solomon (“Solomon”) is a resident of Virginia who took out a loan from

   American Web Loan on or about December 19, 2016. Mr. Solomon resides within this judicial

   district and division.

           11.     Jodi Belleci (“Belleci”) is a resident of Nebraska who took out a loan from

   American Web Loan on or about May 23, 2017.

           12.     Michael Littlejohn (“Littlejohn”) is a resident of South Carolina who took out a

   loan from American Web Loan on or about June 3, 2017.

           13.     Giulianna Lomaglio (“Lomaglio”) is a resident of California who took out a loan

   from American Web Loan on or about May 23, 2017.

   B.      DEFENDANTS

           1.      The Payday Lender Defendants3

           14.     Defendant American Web Loan, Inc. purports to be a corporation formed under the

   laws of the Otoe-Missouria Tribe of Indians (“Otoe” or the “Tribe”) with a principal place of

   business located in Red Rock, Oklahoma, which is the location where the Tribe is headquartered.

   According to its website (https://www.americanwebloan.com), American Web Loan, Inc. uses a

   different mailing address of 2128 N. 14th Street, Box 130, Ponca City, Oklahoma 74601.

           3
            The term “Payday Lender Defendants” in this sub-heading is used for the sole purpose of
   distinguishing these Defendants from the Medley Defendants (described herein) and the non-
   Defendant Interested Parties. This grouping is in no way intended to suggest that the Medley
   Defendants (defined herein) do not act as a lender-in-fact or otherwise exercise management and
   control over the unlawful online payday lending scheme alleged herein.

                                                   5
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 7 of 115 PageID# 11358



          15.     Defendant AWL, Inc. purports to be a corporation formed under the laws of the

   Tribe. According to its website, AWL, Inc. maintains a place of business located at 112 Paradise

   Drive, Suite B, Red Rock, Oklahoma 74651. Other public records indicate that Defendant AWL,

   Inc. maintains a business address at 8151 Highway 177, Red Rock, Oklahoma 74651, which is

   identified as the mailing address for the Tribe on its website. According to Plaintiffs’ loan

   agreements and other public records, AWL, Inc. maintains a place of business with the mailing

   address of 2128 N. 14th Street, Box 130, Ponca City, Oklahoma 74601, which is the address

   identified on the website https://www.americanwebloan.com. As alleged herein, according to an

   October 11, 2016 UCC filing from the District of Columbia, three entities controlled by Defendant

   Mark Curry hold a security interest in “all assets” of Defendant AWL, Inc. (except for certain tribal

   trust property and equity interests in tribal entities) under a September 21, 2016 security

   agreement.

          16.     Unless otherwise specified, Defendant American Web Loan, Inc. and Defendant

   AWL, Inc. are collectively referred to herein as “American Web Loan” or “AWL.” American

   Web Loan is the nominal lender on loans taken out by Plaintiffs and members of the Class (defined

   herein). American Web Loan also was the nominal lender on loans marketed to and taken out by

   members of the Class in the name of Clear Creek Lending, a fictitious or d/b/a entity of Defendant

   American Web Loan Inc. As alleged herein, however, American Web Loan is not the lender-in-

   fact for those loans. Rather, American Web Loan was created for the purpose of facilitating an

   unlawful online payday lending scheme devised by Defendant Mark Curry and operated, in fact,

   by Curry, various entities controlled by or affiliated with Curry, and other individuals and entities

   not affiliated with the Tribe. According to the Westlaw database of business records, UCC filings

   and other sources indicate that “American Web Loan” has a business address of 6950 W. 56th




                                                    6
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 8 of 115 PageID# 11359



   Street, Mission, Kansas 66202, which is the same address as Defendants MacFarlane Group, the

   Geneva Roth Companies, and several other entities affiliated with Defendant Curry.

          17.     Defendant Curry is a resident of San Juan, Puerto Rico. According to public

   records, Defendant Curry maintains multiple additional residences in the United States, including

   in Henderson, Nevada, Washington, DC, Kansas City, Kansas, and Kansas City, Missouri. Curry

   is the founder of and currently serves as the Chief Executive Officer (“CEO”) of Defendant SOL

   Partners, serves on the Boards of Directors of Defendants AWL, Inc. and American Web Loan,

   Inc., and founded and served as the CEO of Defendant MacFarlane Group. As alleged herein,

   Defendant Curry is the mastermind of the American Web Loan “rent-a-tribe” scheme and

   continues to be in de facto control of the online payday lending operation, personally and/or

   through entities that he owns or controls. In addition to his role as CEO of Defendant SOL

   Partners—which controls key lending functions of the American Web Loan enterprise—

   Defendant Curry owns or controls three Delaware corporations, First Infinity Holdings, Inc., First

   Mountain Holdings, Inc., and First CM Holdings, Inc. (collectively, the “September 2016 Shell

   Corporations”), each of which were incorporated on September 13, 2016 and jointly hold security

   interests in virtually all of the assets of Defendant AWL, Inc. and another entity created by the

   Tribe called Red Stone, Inc., whose mailing address is identified in public records as the Tribe’s

   primary mailing address, 8151 Highway 177, Red Rock, Oklahoma 74651. According to public

   filings made in the District of Columbia, the contact addresses for the September 2016 Shell

   Corporations is the same as Defendant SOL Partners: 53 Palmeras Street, Floor 14, San Juan,

   Puerto Rico 00901.

          18.     Defendant MacFarlane Group, Inc. (“MacFarlane Group”) is a Nevada Corporation

   with a principal place of business located at 6950 W. 56th Street, Mission, Kansas 66202.




                                                   7
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 9 of 115 PageID# 11360



   Defendant MacFarlane Group, Inc. appears to be the successor-in-interest to an entity known as

   MacFarlane Group, LLC, which had a principal place of business located at 6950 W. 56th Street,

   Mission, Kansas 66202 and which, according to at least one online corporate directory, operated a

   website with the address www.macfarlanegp.com, which currently (as of the date that this

   amended complaint was filed) re-directs to an American Web Loan website, www.awlinc.com.

          19.     MacFarlane Group was founded by Defendant Curry to operate the illegal payday

   lending scheme alleged herein, as the successor to non-Defendant Interested Party Geneva Roth.

   At times relevant to the claims herein, Defendant Curry served as MacFarlane Group’s CEO.

   Defendant MacFarlane Group handled virtually all aspects of American Web Loan’s operations,

   including the financing and funding of the payday loans and the provision of all substantive lending

   functions, including but not limited to, loan marketing, application processing, underwriting, loan

   servicing, and collections.

          20.     On October 12, 2016, the Tribe announced that it had acquired an entity called

   “MacFarlane Group,” purportedly taking over certain “support services” used in connection with

   online payday lending, namely, “software development, marketing, and call center support.” The

   terms of the purported acquisition were not disclosed. Based on records from the Nevada Secretary

   of State, the Tribe acquired an interest in Defendant MacFarlane Group, Inc. on September 22,

   2016; the forwarding address for service of process was changed to an entity and address belonging

   to the Tribe: Red Stone, Inc., 8151 Highway 177, Red Rock, Oklahoma 74651. Beyond this

   nominal change, the Tribe does not appear to have acquired ownership of any particular

   MacFarlane Group assets, business operations, or functions, including but not limited to

   MacFarlane Group’s roles with respect to financing, underwriting, loan servicing, and collections

   for the American Web Loan enterprise. Moreover, Nevada Secretary of State Filings indicate that




                                                    8
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 10 of 115 PageID# 11361



    Defendant Curry has ongoing positions of authority at MacFarlane Group, Inc.; specifically, Curry

    remains identified as the Secretary and Treasurer of Defendant MacFarlane Group, Inc. The price

    of the purported acquisition and the amount and source(s) of any financing used by the Tribe also

    were not disclosed.4

           21.     Defendant SOL Partners (“SOL”) was founded by Defendant Curry in

    approximately 2012 and provides various consulting services to clients in the online financial

    services industry. SOL-controlled or -affiliated entities were, along with Defendant MacFarlane

    Group, responsible for providing certain financing and various lending functions to the American

    Web Loan unlawful debt scheme. According to its website, Defendant SOL is headquartered at

    the El Caribe Office Building, 53 Palmeras Street, Floor 14, San Juan, Puerto Rico 00901. The

    address of Defendant SOL’s headquarters is the contact address for the September 2016 Shell

    Corporations (with Defendant Curry identified as the contact person).

           22.     Defendant    Middlemarch     Partners   LLC    is,   according   to   its   website,

    middlemarchllc.com, “a merchant banking firm that provides the capital raising and

    M&A advisory services of an investment bank and the investment capabilities of a private equity

    investor,” that “focuses on financial services.” Middlemarch Partners is an affiliate of Defendant

    Middlemarch Securities LLC (defined below). Middlemarch Partners and Middlemarch Securities

    are collectively referred to herein as Middlemarch. As described in detail herein, Middlemarch

    helped Defendants Curry, MacFarlane, and AWL, Inc. market the lending scheme to prospective

    investors to raise the lending capital necessary to finance unlawful loans made through American



           4
            Plaintiffs understand, based on representations made in the Memorandum in Support of
    Motion to Transfer to the Newport News Division by AWL, Inc., American Web Loan, Inc. and
    Red Stone, Inc., filed in Hengle, et al. v. Curry, et al., No. 3:18-cv-100-REP (E.D. Va.), and
    submitted to this Court, see ECF No. 34-1 at 3 n.4, that Red Stone, Inc. purports to be the
    successor-in-interest to Defendant MacFarlane Group.

                                                    9
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 11 of 115 PageID# 11362



    Web Loan.




                          . Defendant Middlemarch Partners is headquartered at 125 Park Avenue,

    Suite 1700, New York, NY.

           23.     Defendant Middlemarch Securities LLC is a brokerage firm that purchases and sells

    securities and provides investment advisory services. Defendant Middlemarch Partners is an

    affiliate of Middlemarch Securities.




                                                  10
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 12 of 115 PageID# 11363




                Defendant Middlemarch Securities is headquartered at 75 Holly Hill Lane, Suite 145,

    Greenwich, CT 06830.

           24.      Defendants John Doe 1 through John Doe 100 (the “John Doe Defendants”) are

    individuals and entities whose identities and addresses are presently unknown to Plaintiffs. In

    addition to Defendants and the non-defendant interested parties identified herein, the John Doe

    Defendants provide financial or operational support for the unlawful American Web Loan payday

    lending scheme described herein.

           2.       The Medley Defendants

           25.      Defendant Medley Opportunity Fund II, LP (the “Medley Fund” or the “Fund”) is

    a Delaware limited partnership with a principal place of business located at 280 Park Avenue, 6th

    Floor East, New York, New York 10017. The Medley Fund is a pooled investment fund that was

    launched in December 2010 to provide loans to “middle market private borrowers, with a focus on

    senior secured loans.” According to public filings made with the U.S. Securities and Exchange

    Commission (“SEC”), as of June 30, 2017, the Medley Fund was fully invested and actively

    managed with $409 million in fee earning assets under management. As alleged herein, the

    Medley Fund provides financial backing for, and exerts financial control over, Defendant Curry’s

    American Web Loan scheme. Defendants Brook Taube and Seth Taube control Defendant Medley

    Fund through, inter alia, their roles as Managing Partners of the Fund and members of the Fund’s




                                                   11
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 13 of 115 PageID# 11364



    Investment Committee. According to a July 2012 presentation provided to an investor in the

    Medley Fund, the “Medley Team” responsible for running the Fund was comprised of personnel

    from Defendant Medley Capital Corp. and/or related entities, including Defendants Brook Taube

    and Seth Taube.

           26.    Defendant Medley LLC is a Delaware corporation with a principal place of

    business located at 280 Park Avenue, 6th Floor East, New York, New York 10017. In its most

    recent Form 10-K filing, signed by Defendants Brook Taube and Seth Taube as Co-Chief

    Executive Officers and Co-Chairmen, Medley LLC refers to Defendant Medley Fund in a

    proprietary manner, e.g., calling it “our second long-dated private fund,” describing the Medley

    Fund’s management as being through partnership structures “organized by us,” and noting that

    “we manage two permanent capital vehicles” including Defendant Medley Fund (emphasis added).

    Medley LLC and its affiliates exert control over Defendant Medley Fund and the entity that serves

    as the nominal general partner of the Medley Fund. The management of Defendant Medley Fund

    overlaps or is substantially under common control with Defendant Medley LLC, including but not

    limited to control through Defendants Brook Taube and Seth Taube. Defendant Medley LLC is

    controlled by Defendant Medley Group LLC, which controls the ownership of 80.07% of Medley

    LLC’s “LLC Units.”

           27.    Defendant Medley Capital Corp. (“MCC”) is a Delaware corporation with a

    principal place of business located at 280 Park Avenue, 6th Floor East, New York, New York

    10017. Senior management and personnel of MCC overlap with the management and personnel

    of Defendant Medley Fund. MCC senior management hold key management positions at the

    Medley Fund, including as Managing Partners, members of the Investment Committee, Chief

    Financial Officer, and other key positions. MCC senior management represented Defendant




                                                   12
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 14 of 115 PageID# 11365



    Medley Fund in meetings with Medley Fund investors, and key MCC personnel – Defendants

    Brook Taube and Seth Taube – were asked to respond to at least one investor’s inquiry regarding

    the Medley Fund’s investment in the American Web Loan payday lending scheme. In its most

    recent Form 10-K filing, signed by Defendant Brook Taube as Chief Executive Officer and

    Chairman, and by Defendant Seth Taube as Director, Defendant MCC defines “Medley” to include

    a group comprised of various entities including Defendants Medley LLC, Medley Management,

    Inc., and Medley Group LLC. All of the forty-five “Senior Professionals” identified on the MCC

    website are also identified as the forty-five “Senior Professionals” on the website of Defendant

    Medley Management, Inc.; professional biographies refer to individuals’ positions at “Medley.”

    In addition to these significant connections, on its website, MCC states that it is “externally

    managed” by a subsidiary of Defendant Medley Management, Inc.

           28.    Defendant Medley Management, Inc. (“MMI”) is a Delaware corporation with a

    principal place of business located at 280 Park Avenue, 6th Floor East, New York, New York

    10017. In its most recent Form 10-K filing, signed by Defendants Brook Taube and Seth Taube

    as Co-Chief Executive Officers and Co-Chairmen, MMI states that its “sole asset is a controlling

    equity interest in Medley LLC.” In that same filing, MMI refers to Defendant Medley Fund in a

    proprietary manner, e.g., stating that “[w]e launched . . . [Defendant Medley Fund], our second

    long-dated private fund, in 2010,” describing the Medley Fund’s management as being through

    partnership structures “organized by us,” and noting that “we manage two permanent capital

    vehicles” including Defendant Medley Fund (emphasis added). The management of MMI is under

    common control with Defendants Medley Fund, Medley LLC, MCC, and Medley Group LLC,

    including but not limited to control by Defendants Brook Taube and Seth Taube. Moreover,

    MMI’s most recent Form 10-K filing states that it is a “controlled company” under New York




                                                  13
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 15 of 115 PageID# 11366



    Stock Exchange Rules as a result of Defendant Medley Group LLC’s over 97% control over MMI.

    All of the forty-five “Senior Professionals” identified on the MMI website are also identified as

    the forty-five “Senior Professionals” on the website of Defendant MCC; professional biographies

    refer to individuals’ positions at “Medley.”

           29.     Defendant Medley Group LLC (“Medley Group”) is a Delaware limited liability

    company with a principal place of business located at 280 Park Avenue, 6th Floor East, New York,

    New York 10017. Medley Group is wholly owned by Defendants Brook Taube and Seth Taube,

    who control Defendants Medley Fund, Medley LLC, MCC, and MMI. Medley Group LLC holds

    97.6% of the combined voting power of Defendant MMI’s common stock, can elect all of MMI’s

    board of directors, and thereby has the power to control MMI’s management and affairs. As a

    result of Medley Group’s control of MMI, Medley Group also has the power to control the

    management and affairs of Defendant Medley LLC, an entity in which Medley Group owns an

    approximately 80% share of the “LLC Units” and, by extension, Defendant Medley Fund.

           30.     Unless otherwise specified, Defendants Medley Fund, Medley LLC, MCC, MMI,

    and Medley Group, which share significantly overlapping management and personnel, and which

    hold themselves out as part of a common corporate family or as otherwise functionally and

    operationally indistinguishable from one another, are collectively referred to herein as “Medley”

    or the “Medley Defendants.” As alleged herein, Medley provides substantial financial backing

    for, and exerts financial control over, the American Web Loan enterprise.

           31.     In doing business, the Medley Defendants hold themselves out as – and are

    understood by others in the business community to be – a unified “Medley” corporate family, with

    a common identity, common leadership and personnel, common operations, a common business

    headquarters, and other common attributes. In addition to other commonalities alleged herein,




                                                   14
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 16 of 115 PageID# 11367



    Medley’s websites feature the same blue, all-capitals “MEDLEY” logo, link to each other, and

    include the same rosters of personnel. In connection with Medley’s investment in the American

    Web Loan online payday lending scheme, while the investment may have been made in the name

    of Defendant Medley Fund, Medley personnel and others familiar with the transaction refer to the

    investment having been made through “Medley,” “Medley Capital,” or some other common

    descriptor.

           32.     For example, according to excerpted deposition testimony of Brian Dohmen

    (“Dohmen”), a Senior Managing Director at Medley LLC (who also holds the same position at

    MCC and MMI and serves as those entities’ Head of Direct Lending & Origination) that was given

    in other litigation on April 15, 2014, Dohmen’s responsibility is “for sourcing new deal activity

    and managing a team of 14 people . . . locating middle market deals for Medley to invest in”

    (emphasis added). When asked to clarify if he meant to say “for Medley Capital LLC to invest

    in,” Dohmen testified: “[t]hat’s for the Medley family of funds” (emphasis added), a group that he

    defined to include, among others, “Medley Capital Corporation” and “Medley Opportunity Fund

    II and various managed accounts, which I don’t know off the top of my head.”

           33.     Dohmen further testified that Medley does not specifically “source” investment

    deals for any particular fund. Rather, Medley’s investments are centrally assigned to various

    funds: “[w]e have a firm-wide allocation policy.” Other portions of the Dohmen deposition

    transcript refer to the evaluation of Medley’s 2011 investment in Defendant MacFarlane Group by

    the “Medley investment committee.”

           34.     This unitary view of Medley was shared by the investment banker who had been

    working with Defendant MacFarlane Group to secure $50 million in financing for the American

    Web Loan payday lending operation in 2011. According to deposition excerpts from Thomas




                                                   15
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 17 of 115 PageID# 11368



    Ablum (“Ablum”) of the firm Ablum Brown & Company given in other litigation, Ablum and his

    firm had been communicating with “Medley Capital” about the investment in MacFarlane Group.

    To Ablum, Defendant Medley Fund and “Medley Capital” were indistinguishable from one

    another: “[f]or our purposes, it’s the same entity.” Ablum further testified that, notwithstanding

    the legal formalities that may have been applied to various “Medley” entities, he considered them

    to be one and the same: “It is controlled by and it is under Medley Capital. That’s the way we do

    business in our industry.”

            35.     Defendant Brook Taube is a resident of New York. Brook Taube is a co-founder

    of Medley and, as alleged herein, controls the Medley Defendants through his positions as an

    officer, director, and/or other controlling party of those entities.

            36.     Defendant Seth Taube is a resident of California. Seth Taube is a co-founder of

    Medley and, as alleged herein, controls the Medley Defendants through his positions as an officer,

    director, and/or other controlling party of those entities. On at least one occasion, on July 24,

    2012, Defendant Seth Taube provided an “educational presentation” to an investor in Defendant

    Medley Fund that included distribution of a presentation entitled “Medley Opportunity Fund II LP

    Summer 2012” (the “Medley Presentation”), pages of which are excerpted or otherwise described

    herein. The Medley Presentation, which described the approximately two year old Defendant

    Medley Fund to its investors, touts Medley’s “[s]uccessful track record over 10 years investing

    and managing 4 direct lending portfolios.”

            37.     Collectively, Defendants Brook Taube and Seth Taube are referred to as the

    “Taubes” herein. Unless otherwise alleged, conduct of the Medley Defendants is attributable to

    and Taubes as a result of their domination and control over Medley.




                                                      16
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 18 of 115 PageID# 11369



    C.     NON-DEFENDANT INTERESTED PARTIES

           38.     The Otoe-Missouria Tribe of Indians (the “Tribe”) is a federally recognized Native

    American tribe headquartered in Red Rock, Oklahoma. The Tribe has approximately 3,000

    enrolled members, the majority of which live off-reservation, in the state of Oklahoma. As alleged

    herein, Defendant Curry’s payday lending operation pays entities associated with the Tribe 1% of

    the revenues generated by American Web Loan in exchange for the Tribe’s enactment of tribal

    laws and creation of tribal business organizations that attempt to shield the online payday lending

    operation from state and federal law.

           39.     John R. Shotton (“Shotton”) is the Chairman of the Tribal Council of the Tribe and

    has held that position since 2007. As the principal leader of the Tribe, Shotton was involved in

    the Tribe’s cooperation with Defendant Curry regarding the creation of American Web Loan and

    the steps taken by the Tribe to enable and facilitate the online payday lending scheme through the

    creation of tribal laws and business entities. Shotton nominally holds a position in the leadership

    of Defendant American Web Loan, having held the title “Secretary/Treasurer” of American Web

    Loan as of August 2013. Shotton’s status in the leadership of American Web Loan is further

    demonstrated by his role as a party (or the individual acting on behalf of the Tribe or its entities)

    in various litigation and enforcement actions concerning the Tribe’s involvement in American

    Web Loan. Recently, the Connecticut Department of Banking imposed a civil penalty of $700,000

    against Shotton in connection with unlawful lending by American Web Loan and another payday

    lending entity affiliated with the Tribe in the state of Connecticut. Shotton is a resident of

    Oklahoma.

           40.     Charles Moncooyea (“Moncooyea”) served as the Vice Chairman of the Tribal

    Council of the Otoe-Missouria Tribe at the time the Tribe and Defendant Curry agreed to cooperate

    in the American Web Loan scheme in approximately late 2009 until early 2010. In his capacity in


                                                     17
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 19 of 115 PageID# 11370



    the leadership of the Tribe, Moncooyea was involved in the Tribe’s efforts to enable and facilitate

    the online payday lending scheme through the creation of necessary tribal laws and business

    entities. At certain times relevant to the claims set forth herein, Moncooyea served as the nominal

    leader of American Web Loan. According to a November 24, 2014 investigative report published

    by Bloomberg News (the “Bloomberg Report”), after the formation of American Web Loan in

    February 2010, Moncooyea was “put in charge of the company.” Moncooyea is a resident of

    Oklahoma.

           41.     James Hopper (“Hopper”) is the Vice President of Lending Operations at American

    Web Loan and has served in that position since July 2013. According to an executive profile on

    Bloomberg, Hopper is identified as being “responsible for all core company operations” at

    American Web Loan and a former Tribal Council Treasurer for the Tribe. Hopper is a resident of

    Oklahoma.

           42.     Ted Grant (“Grant) is Vice Chairman of the Otoe-Missouria Tribal Council and has

    served in that position since approximately November 2, 2012. Grant serves as a Director of

    Defendants American Web Loan, Inc. and AWL, Inc.

           43.     The Geneva Roth Companies is a designation used by Defendant Curry to refer to

    various business entities that he owned or controlled in connection with his payday lending

    business, including Geneva Roth Ventures and Geneva Roth Capital (and potentially other entities

    whose names include some iteration of “Geneva Roth”). The Geneva Roth Companies share or

    shared a common business address with Defendant MacFarlane Group, 6950 W. 56th Street,

    Mission, Kansas 66202. As alleged herein, the name Geneva Roth Companies appears in an

    investor presentation that details the structure of the American Web Loan “rent-a-tribe” scheme.

    According to that presentation, the Geneva Roth Companies were the predecessors to Defendant




                                                    18
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 20 of 115 PageID# 11371



    MacFarlane Group and, as of 2010, the Geneva Roth Companies had transferred all of their

    employees and management to Defendant MacFarlane Group and “now only holds limited assets.”

    The Geneva Roth Companies have not been named as Defendants only to the extent that they do

    not appear to be currently registered as legal business entities in any state.

            44.     Oakmont Funding, Inc. (“Oakmont”) is a Delaware Corporation with a principal

    place of business located at 6950 W. 56th Street, Mission, Kansas 66202. Oakmont is located at

    the same address as Defendant MacFarlane Group, the Geneva Roth Companies, and several other

    entities affiliated with Defendant Curry. Oakmont provides financing for American Web Loan’s

    online payday lending operation with an investment of $2.9 million in a “‘COL’ [choice of law]

    loan portfolio.” Oakmont is not named as a defendant herein solely due to the representation of

    its counsel, who provided Plaintiffs with a document purporting to evidence the dissolution of

    Oakmont on or about January 31, 2012, signed by Defendant Curry as Oakmont’s “Authorized

    Officer.” Oakmont is, however, identified as a debtor on an amended Delaware UCC filing made

    by Defendant Medley Fund on or about August 5, 2016; that security interest was not terminated

    as of the date that Plaintiffs filed their Complaint in this action.

            45.     Dinero Investments, Inc. (“Dinero”) is a Delaware Corporation with a principal

    place of business located at 6950 W. 56th Street, Mission, Kansas 66202. Dinero is located at the

    same address as Defendant MacFarlane Group, the Geneva Roth Companies, and several other

    entities affiliated with Defendant Curry. Dinero provides financing for American Web Loan’s

    online payday lending operation with an investment of $287,000 in a “‘COL’ [choice of law] loan

    portfolio.” Dinero is not named as a defendant herein solely due to the representation of its

    counsel, who provided Plaintiffs with a document purporting to evidence the dissolution of Dinero

    on or about January 31, 2012, signed by Defendant Curry as Dinero’s “Authorized Officer.”




                                                       19
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 21 of 115 PageID# 11372



    Dinero is, however, identified as a debtor on an amended Delaware UCC filing made by Defendant

    Medley Fund on or about June 27, 2016; that security interest was not terminated as of the date

    that Plaintiffs filed their Complaint in this action.

            46.     Chieftain Funding, Inc. (“Chieftain”) is a Delaware Corporation with a principal

    place of business located at 6950 W. 56th Street, Mission, Kansas 66202. Chieftain is located at

    the same address as Defendant MacFarlane Group, the Geneva Roth Companies, and several other

    entities affiliated with Defendant Curry. Chieftain provides financing for American Web Loan’s

    online payday lending operation with an investment of $283,000 in a “‘COL’ [choice of law] loan

    portfolio.” Chieftain is not named as a defendant herein solely due to the representation of its

    counsel, who provided Plaintiffs with a document purporting to evidence the dissolution of

    Chieftain on or about January 31, 2012, signed by Defendant Curry as Chieftain’s “Authorized

    Officer.” Chieftain is, however, identified as a debtor on an amended Delaware UCC filing made

    by Defendant Medley Fund on or about June 27, 2016; that security interest was not terminated as

    of the date that Plaintiffs filed their Complaint in this action.

            47.     Dant Holdings, Inc. (“Dant”) is a Delaware Corporation with a principal place of

    business located at 6950 W. 56th Street, Mission, Kansas 66202. Dant is located at the same

    address as Defendant MacFarlane Group, the Geneva Roth Companies, and several other entities

    affiliated with Defendant Curry. Dant provides financing for American Web Loan’s online payday

    lending operation with an investment of $87,000 in a “‘COL’ [choice of law] loan portfolio.” Dant

    is not named as a defendant herein solely due to the representation of its counsel, who provided

    Plaintiffs with a document purporting to evidence the dissolution of Dant on or about January 31,

    2012, signed by Defendant Curry as Dant’s “Authorized Officer.” Dant is, however, identified as

    a debtor on an amended Delaware UCC filing made by Defendant Medley Fund on or about June




                                                       20
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 22 of 115 PageID# 11373



    27, 2016; that security interest was not terminated as of the date that Plaintiffs filed their Complaint

    in this action.

            48.       Centurion Funding is an entity identified in an investor presentation as providing

    an investment in the financing of American Web Loan through a “choice of law” loan portfolio of

    $1.8 million and an additional $2.3 million credit facility. Centurion Funding is not named as a

    defendant in this action solely because Plaintiffs have been unable to determine if this is the name

    of a legal business entity or if this name was used by Defendant Curry as a pseudonym to conceal

    the identity of one of the investors in American Web Loan. Centurion Funding is, however,

    identified as a debtor on an amended Delaware UCC filing made by Defendant Medley Fund on

    or about June 27, 2016; that security interest was not terminated as of the date that Plaintiffs filed

    their Complaint in this action.

            49.       TGI Investments is an entity identified in an investor presentation as providing an

    investment in the financing of American Web Loan through a “choice of law” loan portfolio of

    $2.7 million. TGI Investments is not named as a defendant in this action solely because Plaintiffs

    have been unable to determine if this is the name of a legal business entity or if this name was used

    by Defendant Curry as a pseudonym to conceal the identity of one of the investors in American

    Web Loan. TGI Investments may have been mis-identified in the investor presentation and may,

    in fact, be an entity called “TG Investments, Inc.” An entity called “TG Investments, Inc.” is

    identified as a debtor on an amended Delaware UCC filing made by Defendant Medley Fund on

    or about June 29, 2016; that security interest was not terminated as of the date that Plaintiffs filed

    their Complaint in this action.

            50.       Smith Haynes & Watson LLC (“SHW”) is identified in at least one investor

    presentation as the “Exclusive Collection Agency” serving the American Web Loan operation.




                                                      21
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 23 of 115 PageID# 11374



    SHW has a principal place of business located at 6950 W. 56th Street, Mission, Kansas, 66202,

    which is the same address as Defendant MacFarlane Group, the Geneva Roth Companies, and

    several other entities affiliated with Defendant Curry. Defendant Curry controls the operations of

    SHW. According to the Westlaw database of business records, Defendant Curry is identified as

    having the following titles at SHW: Owner, CEO, Individual Manager, Treasurer, Assistant

    Treasurer, and Manager. SHW is not named as a defendant herein solely due to the representation

    of its counsel, who provided Plaintiffs with a document purporting to evidence the dissolution of

    SHW on or about May 31, 2012, signed by Defendant Curry as SHW’s “Authorized Person.”

    SHW is, however, identified as a debtor on an amended Delaware UCC filing made by Defendant

    Medley Fund on or about June 27, 2016; that security interest was not terminated as of the date

    that Plaintiffs filed their Complaint in this action.

            51.     American Web Loan Service, LLC is an entity with a principal place of business

    located at 6950 W. 56th Street, Mission, Kansas, 66202, which is the same address as Defendant

    MacFarlane Group, the Geneva Roth Companies, and several other entities affiliated with

    Defendant Curry. This entity has not been named as a defendant in this action for the sole reason

    that, based on publicly available information known to date, Plaintiffs are unable to determine the

    nature of this entity’s role in the American Web Loan online payday lending scheme and/or the

    AWL Payday Lending Organization described herein. However, on or about June 27, 2016,

    Defendant Medley Fund filed a UCC financing statement amendment with the Delaware

    Department of State to perfect a secured interest in this entity; this secured interest was not

    terminated as of the date that Plaintiffs filed their Complaint in this action.

            52.     AWL Processing, LLC is an entity with a principal place of business located at

    6950 W. 56th Street, Mission, Kansas, 66202, which is the same address as Defendant MacFarlane




                                                       22
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 24 of 115 PageID# 11375



    Group, the Geneva Roth Companies, and several other entities affiliated with Defendant Curry.

    This entity has not been named as a defendant in this action for the sole reason that, based on

    publicly available information known to date, Plaintiffs are unable to determine the nature of this

    entity’s role in the American Web Loan online payday lending scheme and/or the AWL Payday

    Lending Organization described herein. However, on or about June 27, 2016, Defendant Medley

    Fund filed a UCC financing statement amendment with the Delaware Department of State to

    perfect a secured interest in this entity; this secured interest was not terminated as of the date that

    Plaintiffs filed their complaint in this action.

            53.     Crimson Resources, LLC is an entity with a principal place of business located at

    6950 W. 56th Street, Mission, Kansas, 66202, which is the same address as Defendant MacFarlane

    Group, the Geneva Roth Companies, and several other entities affiliated with Defendant Curry.

    This entity has not been named as a defendant in this action for the sole reason that, based on

    publicly available information known to date, Plaintiffs are unable to determine the nature of this

    entity’s role in the American Web Loan online payday lending scheme and/or the AWL Payday

    Lending Organization described herein. However, on or about June 27, 2016, Defendant Medley

    Fund filed a UCC financing statement amendment with the Delaware Department of State to

    perfect a secured interest in this entity; this secured interest was not terminated as of the date that

    Plaintiffs filed their complaint in this action.

            54.     Crosslight Solutions, LLC is an entity with a principal place of business located at

    6950 W. 56th Street, Mission, Kansas, 66202, which is the same address as Defendant MacFarlane

    Group, the Geneva Roth Companies, and several other entities affiliated with Defendant Curry.

    This entity has not been named as a defendant in this action for the sole reason that, based on

    publicly available information known to date, Plaintiffs are unable to determine the nature of this




                                                       23
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 25 of 115 PageID# 11376



    entity’s role in the American Web Loan online payday lending scheme and/or the AWL Payday

    Lending Organization described herein. However, on or about June 27, 2016, Defendant Medley

    Fund filed a UCC financing statement amendment with the Delaware Department of State to

    perfect a secured interest in this entity; this secured interest was not terminated as of the date that

    Plaintiffs filed their complaint in this action.

            55.     FSI Funding Partners, LLC is an entity with a principal place of business located at

    6950 W. 56th Street, Mission, Kansas, 66202, which is the same address as Defendant MacFarlane

    Group, the Geneva Roth Companies, and several other entities affiliated with Defendant Curry.

    This entity has not been named as a defendant in this action for the sole reason that, based on

    publicly available information known to date, Plaintiffs are unable to determine the nature of this

    entity’s role in the American Web Loan online payday lending scheme and/or the AWL Payday

    Lending Organization described herein. However, on or about June 28, 2016, Defendant Medley

    Fund filed a UCC financing statement amendment with the Delaware Department of State to

    perfect a secured interest in this entity; this secured interest was not terminated as of the date that

    Plaintiffs filed their complaint in this action.

            56.     Genesis Partners Funding, LLC is an entity with a principal place of business

    located at 6950 W. 56th Street, Mission, Kansas, 66202, which is the same address as Defendant

    MacFarlane Group, the Geneva Roth Companies, and several other entities affiliated with

    Defendant Curry. This entity has not been named as a defendant in this action for the sole reason

    that, based on publicly available information known to date, Plaintiffs are unable to determine the

    nature of this entity’s role in the American Web Loan online payday lending scheme and/or the

    AWL Payday Lending Organization described herein. However, on or about June 28, 2016,

    Defendant Medley Fund filed a UCC financing statement amendment with the Delaware




                                                       24
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 26 of 115 PageID# 11377



    Department of State to perfect a secured interest in this entity; this secured interest was not

    terminated as of the date that Plaintiffs filed their complaint in this action.

            57.     PS3 Holdings LLC is an entity with a principal place of business located at 6950

    W. 56th Street, Mission, Kansas, 66202, which is the same address as Defendant MacFarlane

    Group, the Geneva Roth Companies, and several other entities affiliated with Defendant Curry.

    This entity has not been named as a defendant in this action for the sole reason that, based on

    publicly available information known to date, Plaintiffs are unable to determine the nature of this

    entity’s role in the American Web Loan online payday lending scheme and/or the AWL Payday

    Lending Organization described herein. However, on or about December 20, 2016, Defendant

    Medley Fund filed a UCC financing statement amendment with the Missouri Secretary of State to

    perfect a secured interest in this entity; this secured interest was not terminated as of the date that

    Plaintiffs filed their complaint in this action.

            58.     Sienna Global Funding, LLC is an entity with a principal place of business located

    at 6950 W. 56th Street, Mission, Kansas, 66202, which is the same address as Defendant

    MacFarlane Group, the Geneva Roth Companies, and several other entities affiliated with

    Defendant Curry. This entity has not been named as a defendant in this action for the sole reason

    that, based on publicly available information known to date, Plaintiffs are unable to determine the

    nature of this entity’s role in the American Web Loan online payday lending scheme and/or the

    AWL Payday Lending Organization described herein. However, on or about June 29, 2016,

    Defendant Medley Fund filed a UCC financing statement amendment with the Delaware

    Department of State to perfect a secured interest in this entity; this secured interest was not

    terminated as of the date that Plaintiffs filed their complaint in this action.




                                                       25
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 27 of 115 PageID# 11378



            59.     Telepayment Solutions, LLC is an entity with a principal place of business located

    at 6950 W. 56th Street, Mission, Kansas, 66202, which is the same address as Defendant

    MacFarlane Group, the Geneva Roth Companies, and several other entities affiliated with

    Defendant Curry. This entity has not been named as a defendant in this action for the sole reason

    that, based on publicly available information known to date, Plaintiffs are unable to determine the

    nature of this entity’s role in the American Web Loan online payday lending scheme and/or the

    AWL Payday Lending Organization described herein. However, on or about June 27, 2016,

    Defendant Medley Fund filed a UCC financing statement amendment with the Delaware

    Department of State to perfect a secured interest in this entity. According to an unverified

    document purporting to be from Defendant Medley Fund, provided by Medley’s counsel and dated

    January 30, 2015 (described in ¶ 64 herein), Defendant Curry provided an authorized signature as

    the “Member” of this entity.

            60.     The Bakery Partners, LLC is an entity with a principal place of business located at

    6950 W. 56th Street, Mission, Kansas, 66202, which is the same address as Defendant MacFarlane

    Group, the Geneva Roth Companies, and several other entities affiliated with Defendant Curry.

    This entity has not been named as a defendant in this action for the sole reason that, based on

    publicly available information known to date, Plaintiffs are unable to determine the nature of this

    entity’s role in the American Web Loan online payday lending scheme and/or the AWL Payday

    Lending Organization described herein. However, on or about June 29, 2016, Defendant Medley

    Fund filed a UCC financing statement amendment with the Delaware Department of State to

    perfect a secured interest in this entity; this secured interest was not terminated as of the date that

    Plaintiffs filed their complaint in this action.




                                                       26
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 28 of 115 PageID# 11379



           61.        MMP is an entity or group of entities – including entities with the names MMP

    Partners LLC and MMP of Delaware LLC – with a principal place of business located at 6950 W.

    56th Street, Mission, Kansas, 66202, which is the same address as Defendant MacFarlane Group,

    the Geneva Roth Companies, and several other entities affiliated with Defendant Curry. MMP has

    not been named as a defendant in this action for the sole reason that, based on publicly available

    information known to date, Plaintiffs are unable to determine the nature of this entity’s role in the

    American Web Loan online payday lending scheme and/or the AWL Payday Lending

    Organization described herein. However, on or about February 20, 2015, Defendant Medley Fund

    filed UCC financing statements with the Delaware Department of State to perfect security interests

    in entities called MMP Partners LLC and MMP of Delaware, LLC. Defendant Medley Fund filed

    UCC financing statement amendments for those secured interests on June 28, 2016. Defendant

    Medley Fund filed terminations of those UCC financing statements on March 3, 2017, the same

    date that Medley Fund terminated interests in numerous “Integrated Commerce” entities, as

    alleged herein.

           62.        “Integrated Commerce,” which includes various entities organized as limited

    liability companies with names such as Integrated Commerce, LLC, Integrated Commerce of

    Hawaii, Integrated Commerce of Idaho, Integrated Commerce of Illinois, Integrated Commerce of

    Missouri, Integrated Commerce of Nevada, Integrated Commerce of New Mexico, Integrated

    Commerce of Ohio, Integrated Commerce of South Carolina, Integrated Commerce of South

    Dakota, Integrated Commerce of Texas, Integrated Commerce of Utah, and Integrated Commerce

    of Wisconsin, is an entity/group of entities with a principal place of business located at 6950 W.

    56th Street, Mission, Kansas, 66202, which is the same address as Defendant MacFarlane Group,

    the Geneva Roth Companies, and several other entities affiliated with Defendant Curry. Defendant




                                                     27
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 29 of 115 PageID# 11380



    Curry appears to control Integrated Commerce based on having signed – as the sole member of

    management – the application of a foreign limited liability company registration for Integrated

    Commerce, LLC on or about December 18, 2014. Integrated Commerce has not been named as a

    defendant in this action for the sole reason that, based on publicly available information known to

    date, Plaintiffs are unable to determine the nature of this entity’s (or these entities’) role in the

    American Web Loan online payday lending scheme and/or the AWL Payday Lending

    Organization described herein. However, Defendant Medley Fund appears to have made a loan

    to, or held some other secured interest in, Integrated Commerce. On or about June 28, 2016,

    Defendant Medley Fund filed UCC financing statement amendments with the Delaware

    Department of State to perfect secured interests in various Integrated Commerce entities. All of

    those UCC filings appear to have been terminated by Defendant Medley Fund on or about March

    3, 2017, which is the same date on which Medley Fund filed UCC terminations regarding secured

    interests in MMP Partners LLC and MMP of Delaware, LLC.

           63.     Beacon Global Management LLC is an entity with a principal place of business

    located at 6950 W. 56th Street, Mission, Kansas, 66202, which is the same address as Defendant

    MacFarlane Group, the Geneva Roth Companies, and several other entities affiliated with

    Defendant Curry. This entity has not been named as a defendant in this action for the sole reason

    that, based on publicly available information known to date, Plaintiffs are unable to determine the

    nature of this entity’s role in the American Web Loan online payday lending scheme and/or the

    AWL Payday Lending Organization described herein. This entity is identified as a debtor to

    Defendant Medley Fund (as the secured party “Medley Opportunity Fund II LP, As Administrative

    Agent”) on a Nevada UCC financing statement filed on or about December 20, 2011. On or about

    February 2, 2015, Defendant Medley Fund filed a Nevada UCC amendment, purporting to




                                                     28
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 30 of 115 PageID# 11381



    terminate its secured interest in Beacon Global Management LLC. According to an unverified

    document purporting to be from Defendant Medley Fund, provided by Medley’s counsel and dated

    January 30, 2015 (described in ¶ 64 herein), Beacon Global Management LLC signed, by its

    “Member,” Defendant Curry, on behalf of an entity called “Bullet Hole Software LLC,” which

    provided underwriting and decision services software to American Web Loan (and likely preceded

    GOLDPoint in that capacity).

           64.     American Web Loan Holdings, LLC (“AWLH”) is or was a Delaware limited

    liability company with a principal place of business located at 6950 W. 56th Street, Mission,

    Kansas, 66202, which is the same address as Defendant MacFarlane Group, the Geneva Roth

    Companies, and several other entities affiliated with Defendant Curry. On or about December 19,

    2012, Defendant Curry (as sole officer and Managing Member of AWLH) registered AWLH as a

    foreign limited liability company with the Nevada Secretary of State. AWLH was, according to

    an unverified document provided by Medley’s counsel after Plaintiffs filed their initial Complaint

    in this action, the borrower on a loan issued by Defendant Medley Fund and various unspecified

    “Lenders” pursuant to a Credit Agreement dated as of December 22, 2011. According to the

    unverified document provided by Medley’s counsel, on or about January 30, 2015, AWLH and

    Defendant Curry requested repayment of a loan from Defendant Medley Fund with a total

    outstanding balance of $31,941,229.33. The unverified document was signed on behalf of

    Defendant Medley Fund by Richard T. Allorto, who serves as Chief Financial Officer for all of

    the Medley Defendants.       In correspondence dated February 14, 2018, Medley’s counsel

    represented that the loan referenced in the unverified document was “a loan to AWL.” AWLH

    has not been named as a defendant in this action for reasons including but not limited to: (a) based

    on publicly available information known to date, Plaintiffs are unable to determine the precise




                                                    29
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 31 of 115 PageID# 11382



    nature of AWLH’s role in the American Web Loan online payday lending scheme and/or the AWL

    Payday Lending Organization described herein; and (b) Nevada Secretary of State records indicate

    that Defendant Curry terminated AWLH’s registration as a foreign limited liability company on

    or about October 20, 2016, and it is not clear whether AWLH remains a registered business entity

    or a going concern. According to a document provided by Medley’s counsel that appears to be a

    Delaware Secretary of State UCC filing made by Defendant Medley Fund (as “Medley

    Opportunity Fund II LP, as Administrative Agent”) dated February 2, 2015, Defendant Medley

    fund purported to have terminated its secured interest in AWLH on or about the date of that filing;

    the termination includes the parenthetical notation “(AWLH Facility).”

            65.    Circular Movement, LLC is an entity with a principal place of business located at

    6950 W. 56th Street, Mission, Kansas, 66202, which is the same address as Defendant MacFarlane

    Group, the Geneva Roth Companies, and several other entities affiliated with Defendant Curry.

    This entity has not been named as a defendant in this action for the sole reason that, based on

    publicly available information known to date, Plaintiffs are unable to determine the nature of this

    entity’s role in the American Web Loan online payday lending scheme and/or the AWL Payday

    Lending Organization described herein. However, Defendant Medley Fund filed a UCC financing

    statement amendment with the Delaware Department of State to perfect a secured interest in this

    entity on or about December 20, 2011; this secured interest was amended in September 2014 and

    terminated on or about February 5, 2015. According to an unverified document purporting to be

    from Defendant Medley Fund, provided by Medley’s counsel and dated January 30, 2015

    (described in ¶ 64 herein), Defendant Curry provided an authorized signature as the “Member” of

    this entity.




                                                    30
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 32 of 115 PageID# 11383



           66.     HCLC of Nevada, LLC is an entity with a principal place of business located at

    6950 W. 56th Street, Mission, Kansas, 66202, which is the same address as Defendant MacFarlane

    Group, the Geneva Roth Companies, and several other entities affiliated with Defendant Curry.

    This entity has not been named as a defendant in this action for the sole reason that, based on

    publicly available information known to date, Plaintiffs are unable to determine the nature of this

    entity’s role in the American Web Loan online payday lending scheme and/or the AWL Payday

    Lending Organization described herein. However, Defendant Medley Fund filed a UCC financing

    statement amendment with the Delaware Department of State to perfect a secured interest in this

    entity on or about December 20, 2011; another secured interest was recorded in September 2014

    and both appear to have been terminated on or about February 5, 2015. According to an unverified

    document purporting to be from Defendant Medley Fund, provided by Medley’s counsel and dated

    January 30, 2015 (described in ¶ 64 herein), Defendant Curry provided an authorized signature as

    the “Member” of this entity.

           67.     Legacy Holding Management, LLC is an entity with a principal place of business

    located at 6950 W. 56th Street, Mission, Kansas, 66202, which is the same address as Defendant

    MacFarlane Group, the Geneva Roth Companies, and several other entities affiliated with

    Defendant Curry. This entity has not been named as a defendant in this action for the sole reason

    that, based on publicly available information known to date, Plaintiffs are unable to determine the

    nature of this entity’s role in the American Web Loan online payday lending scheme and/or the

    AWL Payday Lending Organization described herein. However, Defendant Medley Fund filed a

    UCC financing statement amendment with the Delaware Department of State to perfect a secured

    interest in this entity on or about December 20, 2011; another secured interest was recorded in

    September 2014 and both appear to have been terminated on or about February 5, 2015. According




                                                    31
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 33 of 115 PageID# 11384



    to an unverified document purporting to be from Defendant Medley Fund, provided by Medley’s

    counsel and dated January 30, 2015 (described in ¶ 64 herein), Defendant Curry provided an

    authorized signature as the “Member” of this entity.

           68.     Mutual Enterprises Current, LLC is an entity with a principal place of business

    located at 6950 W. 56th Street, Mission, Kansas, 66202, which is the same address as Defendant

    MacFarlane Group, the Geneva Roth Companies, and several other entities affiliated with

    Defendant Curry. This entity has not been named as a defendant in this action for the sole reason

    that, based on publicly available information known to date, Plaintiffs are unable to determine the

    nature of this entity’s role in the American Web Loan online payday lending scheme and/or the

    AWL Payday Lending Organization described herein. However, Defendant Medley Fund filed a

    UCC financing statement amendment with the Delaware Department of State to perfect a secured

    interest in this entity on or about December 20, 2011; another secured interest was recorded in

    September 2014 and both appear to have been terminated on or about February 5, 2015. According

    to an unverified document purporting to be from Defendant Medley Fund, provided by Medley’s

    counsel and dated January 30, 2015 (described in ¶ 64 herein), Defendant Curry provided an

    authorized signature as the “Member” of this entity.

           69.     Powerhouse Marketing, LLC is an entity identified in an unverified document

    purporting to be from Defendant Medley Fund, provided by Medley’s counsel and dated January

    30, 2015 (described in ¶ 64 herein). Defendant Curry provided the authorized signature for this

    entity as “Member.” This entity has not been named as a defendant in this action for the sole

    reason that, there appear to be multiple entities doing business with the name Powerhouse

    Marketing and, based on publicly available information known to date, Plaintiffs are unable to




                                                    32
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 34 of 115 PageID# 11385



    determine the nature of this entity’s role in the American Web Loan online payday lending scheme

    and/or the AWL Payday Lending Organization described herein.

           70.     Sigma Technologies, Inc. is a Nevada Corporation with a principal place of

    business located at 6950 W. 56th Street, Mission, Kansas, 66202, which is the same address as

    Defendant MacFarlane Group, the Geneva Roth Companies, and several other entities affiliated

    with Defendant Curry. This entity has not been named as a defendant in this action for the sole

    reason that, based on publicly available information known to date, Plaintiffs are unable to

    determine the nature of this entity’s role in the American Web Loan online payday lending scheme

    and/or the AWL Payday Lending Organization described herein. However, Defendant Medley

    Fund filed a UCC financing statement amendment with the Delaware Department of State to

    perfect a secured interest in this entity on or about December 20, 2011; another secured interest

    was recorded in September 2014 and both appear to have been terminated on or about February 5,

    2015. According to an unverified document purporting to be from Defendant Medley Fund,

    provided by Medley’s counsel and dated January 30, 2015 (described in ¶ 64 herein), Defendant

    Curry provided an authorized signature as the Chief Executive Officer of this entity.

           71.     Sentinel Resources, LLC is an entity with a principal place of business located at

    6950 W. 56th Street, Mission, Kansas, 66202, which is the same address as Defendant MacFarlane

    Group, the Geneva Roth Companies, and several other entities affiliated with Defendant Curry.

    This entity has not been named as a defendant in this action for the sole reason that, based on

    publicly available information known to date, Plaintiffs are unable to determine the nature of this

    entity’s role in the American Web Loan online payday lending scheme and/or the AWL Payday

    Lending Organization described herein. However, Defendant Medley Fund filed a UCC financing

    statement amendment with the Delaware Department of State to perfect a secured interest in this




                                                    33
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 35 of 115 PageID# 11386



    entity on or about December 20, 2011; another secured interest was recorded in September 2014

    and both appear to have been terminated on or about February 5, 2015. According to an unverified

    document purporting to be from Defendant Medley Fund, provided by Medley’s counsel and dated

    January 30, 2015 (described in ¶ 64 herein), Sentinel Resources, LLC signed on behalf of Beacon

    Global Management, LLC, by Defendant Curry as the “Member” of the entity.

             72.       DHI Computing Service, Inc., d/b/a GOLDPoint Systems (“GOLDPoint”), is a

    Utah corporation with its principal place of business located at 1525 W. 820 N, Provo, Utah 84601.

    GOLDPoint provides software and related services to customers in the lending industry including

    a “lending suite” that facilitates online loan originations, loan servicing, collections, accounting,

    reporting, and marketing. GOLDPoint provides various services to American Web Loan and

    Defendants necessary to the operation of the American Web Loan online payday lending

    operation. Among other things, the web page through which American Web Loan borrowers can

    access     their     accounts,   check    loan    balances,    and     make     online     payments

    (https://myaccount.americanwebloan.com) states that it is “Powered By GOLDPoint Systems,”

    and includes a link to the GOLDPoint website, goldpointsystems.com. Based on the company’s

    description of its business operations on its website, GOLDPoint provides additional services and

    support to the American Web Loan online payday lending operation, including but not limited to

    services that support American Web Loan in connection with loan originations, loan servicing,

    collections, accounting, and reporting. On or about May 8, 2014, GOLDPoint entered into an On-

    Line Computer Service Agreement with Defendant MacFarlane Group (the “GOLDPoint

    Contract”) to provide technological services necessary for the operation of the American Web

    Loan online payday lending scheme alleged herein. On or about October 27, 2016, the GOLDPoint

    Contract was amended to extend the contract’s term until May 31, 2019 to provide for a new




                                                     34
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 36 of 115 PageID# 11387



    pricing schedule and the assignment of MacFarlane Group’s interest in the contract to Defendant

    AWL, Inc.

                                 III.    JURISDICTION AND VENUE

           73.     This Court has subject matter jurisdiction over this dispute pursuant to 18 U.S.C. §

    1965. This Court also has federal question jurisdiction under 28 U.S.C. § 1331, and jurisdiction

    under the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2).

           74.     This Court has personal jurisdiction over Defendants because their activities

    directed at and in the Commonwealth of Virginia, conducted both directly and through their alter

    egos, as alleged herein, give rise to the claims in this action. This Court also has personal

    jurisdiction over Defendants under 18 U.S.C. § 1965(b)

           75.     Venue is proper in this Court pursuant to 18 U.S.C. § 1965. Venue is also proper

    in this Court pursuant to 28 U.S.C. § 1391(b) as Plaintiff Solomon is a resident of this District and

    this Division and a substantial part of Plaintiffs’ claims occurred in Virginia.

                                  IV.     FACTUAL ALLEGATIONS

    A.     Usury Laws Generally

           76.     Prohibitions on usury and other limitations on excessive interest rates can be traced

    back to the origins of human civilization, before the concept of money was invented. According

    to University of Utah law professor and senior adviser to the Consumer Financial Protection

    Bureau (“CFPB”), Christopher Peterson, the ancient Babylonians set a cap on the amount of grain

    that could be charged as interest, recognizing the considerable danger to families from becoming

    trapped in debt that cannot be repaid. Professor Peterson also observed, in a 2012 article published

    in the Washington & Lee Law Review, that “[e]arly American leaders held usurious lenders in

    contempt,” and “[a]ll of the thirteen original American colonies aggressively regulated consumer




                                                     35
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 37 of 115 PageID# 11388



    loans with annual interest rate caps of between eight and five percent, with six percent being most

    typical.”

           77.     While public policy shifts in the twentieth century led to a relaxation of many state

    interest rate caps, most states still have strict laws against usury and regulate or prohibit high

    interest, short term consumer loans. In addition, other federal and state laws protect consumers

    from excessive interest rates and other predatory lending practices. The rationale underpinning

    these contemporary consumer protection laws parallels the ancient Babylonians’ concern with

    excessive interest rates: people facing an urgent need for cash should be protected from lenders

    who would unfairly take advantage of a person’s difficult financial situation and potentially trap

    that person in crushing debt.

    B.     Usury Law Avoidance Schemes

           78.     Predatory lenders, including “payday” lenders and other unscrupulous individuals

    and entities, have long sought ways around state interest rate caps and other laws intended to

    protect Americans from high-interest, short-term loans.5 Those efforts took off starting in the

    1980s and 1990s, after a handful of states eliminated their interest rate caps.

           1.      Defendant Curry’s Rent-a-Bank Scheme

           79.     Payday lenders devised a scheme to exploit those few states’ permissive laws and

    make high-interest loans to borrowers throughout the United States at rates far greater than allowed

    in the borrowers’ home states. That scheme, known in the money lending industry as the “rent-a-

    bank” model, typically involved a partnership between a payday lender and a federally chartered


           5
             The terms “payday loan” and “payday lender” do not have set definitions. See, e.g.,
    CFPB, What is a payday loan, available at https://www.consumerfinance.gov/ask-cfpb/what-is-a-
    payday-loan-en-1567/. As used herein, the terms “payday loan” and “payday lender” are used in
    connection with relatively small, short-term loans made to individuals at interest rates that exceed
    other types of high cost consumer borrowing (for example, credit cards, which charge interest rates
    ranging from 12% to 30%).

                                                     36
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 38 of 115 PageID# 11389



    bank located in a state with no interest rate cap. While the payday lender or other “non-depository

    institution” is subject to the laws of the state in which the borrower resides (including that state’s

    interest rate cap), federal preemption allows a federally regulated bank to charge whatever interest

    rates are permitted in the bank’s home state.

           80.     The “rent-a-bank” scheme was predicated on a pretense that the bank would be

    acting as the “lender” when, in reality, the payday lender performed substantially all of the lending

    functions, including the marketing, funding, servicing, and collection of the loans. The bank’s role

    was to do nothing more than serve as the nominal lender, effectively “renting” its federal charter

    to the payday lender. Significantly, the bank in the “rent-a-bank” scheme had no financial interest

    in the loan transactions other than the fees it received from the payday lender. Since the payday

    lender funded the loans and bore the economic risk of loan defaults, it was the de facto lender.

           81.     By the mid- to late-2000s, federal and state regulators were cracking down on “rent-

    a-bank” operations as improper attempts at an end-run around state interest rate caps and other

    restrictions on payday lending. One of those unlawful operations involved an online lending entity

    called “LoanPoint USA,” which sought to exploit the lack of an interest rate cap under Utah law

    and charge borrowers across the country triple-digit interest rates for short-term loans. LoanPoint

    USA was created by Defendant Curry and run through entities called Geneva Roth Capital and

    Geneva Roth Ventures, two Curry-controlled companies that shared a name with a fictional shell

    company owned by the villain in the 1987 movie, “Wall Street,” Gordon Gekko (known for the

    infamous line, “greed is good”). LoanPoint USA appears to have ceased operations after Curry

    and the Geneva Roth entities settled enforcement actions brought by regulators in at least six states.

           2.      Defendant Curry’s Rent-a-Tribe Scheme




                                                     37
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 39 of 115 PageID# 11390



           82.     Starting in approximately 2009, as it was becoming clear that the days of the “rent-

    a-bank” scheme were numbered, Defendant Curry began to pursue a new strategy intended to keep

    his illegal online payday lending operation one step ahead of law enforcement. Under this new

    law avoidance scheme, which would become known as “rent-a-tribe,” Defendant Curry, entities

    that he controlled, and other financial backers would attempt to cloak their online payday lending

    operation in the mantle of a Native American tribe’s sovereign immunity. Payday loans would be

    made in the name of an entity to be called American Web Loan that would be established by a

    cooperating Native American tribe.

           83.     Although American Web Loan would serve as the nominal lender, Curry-owned

    and/or affiliated entities would provide all of the substantive operations for the enterprise

    including, among other things, marketing and lead generation, application processing,

    underwriting, technical support, electronic funds transfers, loan servicing, and collections.

    Moreover, funding for the loans would be provided by Curry-owned and affiliated entities, as well

    as other investors. In exchange for enacting tribal laws and creating the business entities required

    to enable and carry out this scheme, Defendant Curry’s payday lending operation would provide

    the cooperating tribe with a cut of the revenues generated by American Web Loan.

           84.     In concept, the “rent-a-tribe” scheme is substantially similar to the unlawful “rent-

    a-bank” model. The key difference is that, rather than attempting to exploit an apparent loophole

    in federal preemption by lending in the name of a federally chartered bank located in a state with

    no interest rate cap, “rent-a-tribe” lending seeks to operate completely outside of state and federal

    law. By making loans in the name of an entity that purports to be an instrumentality of a Native

    American tribe, the payday lending operation attempts to hide behind the principle of tribal




                                                     38
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 40 of 115 PageID# 11391



    sovereign immunity that, in certain instances, shields business operations of Native American

    tribes from the application of state and federal law.

           85.     For American Web Loan, this pretense is belied by the fact that Defendant Curry,

    entities he controls, and other outside investors completely control and fund the payday lending

    operation. Moreover, unlike the exploitation of existing federally chartered banks and existing

    state laws in the “rent-a-bank” model, Defendant Curry’s “rent-a-tribe” scheme required a

    cooperating tribe to construct an entire legal and business system from scratch through the

    adoption of made-to-order tribal laws and the creation of business entities whose purpose was to

    enable and serve the payday lending operation.

           86.     Defendant Curry outlined the structure of the American Web Loan scheme in a

    slide presentation with the names Geneva Roth Companies and American Web Loan on the cover

    page (the “Geneva Roth Presentation”). The Geneva Roth Presentation, which Curry used to pitch

    the scheme to potential investors and/or potential cooperating Native American tribes, indicates

    that the cooperating tribe and any specially created tribal entities would have no meaningful role

    in the operation of American Web Loan, similar to the bank in a “rent-a-bank” scheme.

           87.     As shown in the slide below from the Geneva Roth Presentation, every aspect of

    the lending process would be controlled or directed by Curry-controlled entities, including Geneva

    Roth entities and Defendant MacFarlane Group. Moreover, all of the financing behind the lending

    operation was to be provided by Curry-affiliated entities and other outside investors, with no

    financial backing from the tribe. The sham nature of the operation was highlighted by the use of

    a particularly candid term in the Geneva Roth Presentation to describe the loans to be issued

    through American Web Loan: “Choice of Law Loans.”




                                                     39
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 41 of 115 PageID# 11392




             88.   Another slide in the Geneva Roth Presentation, shown below, indicates that

    Defendant MacFarlane Group (wholly owned by Defendant Curry) would have 100% ownership

    of or control over the venture capital financing for the operation, the loan servicing entity to be

    created, and the software needed to perform the necessary loan underwriting and approval

    functions. Moreover, the slide shows an additional deceptive aspect of the scheme: the tribal

    entity would “hold” the American Web Loan loans for a brief period, 14 days, before “selling” the

    loans to a Curry-controlled servicing entity that would bear the risk of losses associated with the

    loans.




                                                    40
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 42 of 115 PageID# 11393




           89.    In late 2009, Defendant Curry approached the Otoe, a Native American tribe

    headquartered in the rural community of Red Rock, Oklahoma, to discuss Curry’s payday lending

    business and his proposal for the establishment of American Web Loan. According to the

    Bloomberg Report, the Otoe’s former treasurer, Bat Shunatona, stated that Defendant Curry met

    with the Tribe’s leadership in Oklahoma and “put on a dog-and-pony show about how good they

    [Curry’s payday loans] are, how much money they were bringing in.”

           90.    To the economically struggling Otoe, who had few opportunities for economic

    development and were reliant upon income from casino operations that faced increasing

    competition – thereby threatening the Tribe’s ability to continue making quarterly payments of

    approximately $800 to its members – Curry’s offer had considerable appeal. The Tribe was eager

    to receive whatever money Curry’s payday lending operation might provide, and it would cost the

    Tribe essentially nothing to become involved. As reported in the Bloomberg Report, the Tribe’s



                                                  41
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 43 of 115 PageID# 11394



    governing “council asked few questions during Curry’s presentation and granted a license to

    American Web Loan in February 2010.” In exchange for Defendant Curry’s purchase of the

    Tribe’s sovereignty to provide a front for his payday lending operation, the entities associated with

    the Tribe receive 1% of the revenues from the American Web Loan scheme.

           91.     Just as Defendant Curry had outlined in the Geneva Roth Presentation, the Tribe

    and its specially created entities have no substantive involvement in the operation or funding of

    American Web Loan. According to the Bloomberg Report, Moncooyea, a former vice chairman

    of the Tribe who was involved in entering into the deal with Curry and who was “put in charge”

    of American Web Loan, stated that, “[a]ll we wanted was money coming into the tribe … [a]s time

    went on, I realized that we didn’t have any control at all.” Moncooyea, purportedly the head of a

    multi-million-dollar online lender, described the reality of his extremely limited role at American

    Web Loan: “I didn’t do much at all, just looked at the checks and passed them on.” Moreover, as

    described in the Bloomberg Report, Moncooyea became disappointed with the Tribe’s lack of a

    substantive role in the operation, lamenting that rather than gaining experience in the lending

    business, “[w]e were just a pawn.”

           92.     Starting in 2010, after the Tribe took the steps necessary to launch American Web

    Loan, Defendant Curry’s payday lending business began its migration under the umbrella of

    American Web Loan and another Otoe-established entity called Clear Creek Lending. As alleged

    herein, Clear Creek Lending was a fictitious or “d/b/a” business name used by American Web

    Loan that appears to have been discontinued or otherwise merged into American Web Loan at

    some point before January 2015.

                   a.      Middlemarch Markets the Illegal Lending Scheme to Investors




                                                     42
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 44 of 115 PageID# 11395



           93.     Promptly after it was set in motion, Defendant Curry’s plan for the American Web

    Loan “rent-a-tribe” scheme proved to be incredibly successful. Curry’s payday lending operation

    increased loan originations by nearly 71% between 2010 and 2011, from $35 million in 2010 to

    $59.7 million in 2011. In 2012, loan originations rose to $63.1 million and were on track to grow

    to $85.4 million in 2013 – an increase of 144% since implementation of the “rent-a-tribe” scheme.

           94.     To further grow the scheme, Curry needed to raise lending capital for the American

    Web Loan loan portfolio.        Consequently, beginning in or around 2013, Curry engaged

    Middlemarch Partners to market the illegal lending scheme to various hedge funds, private equity

    firms, and other potential investors in an effort to secure $60 million in financing, an amount that

    would double the lending capital available to the American Web Loan payday lending scheme.

           95.     Middlemarch Partners, in conjunction with Curry and MacFarlane, prepared a

    September 2013 slide show that was presented to potential investors (the “2013 Middlemarch

    Presentation”). The 2013 Middlemarch Presentation

                                                . The 2013 Middlemarch Presentation also touted the

    aforementioned increases in loan originations between 2010 and 2013, and that Defendant

    MacFarlane Group’s rent-a-tribe lending generated strong growth in revenues and pre-tax income,

    with combined annual growth rates of 12% and 20%, respectively, and projected 2013 revenues

    of $144.3 million and projected 2013 pre-tax income of $17.5 million.

           96.     The 2013 Middlemarch Presentation described the structure of the American Web

    Loan lending operation to potential investors, which was substantially identical to what Defendant

    Curry had outlined in the Geneva Roth Presentation: Curry-owned or affiliated entities providing

    all funding and lending functions for loans made through a nominal lender affiliated with the Tribe.

    By the time of the 2013 Middlemarch Presentation in September 2013, Defendant MacFarlane




                                                    43
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 45 of 115 PageID# 11396



    Group – and another Curry-owned company, Defendant SOL – had replaced various Geneva Roth

    entities (as their de facto or legal successors) in that MacFarlane and SOL provided the substantive

    functions for the American Web Loan lending operation, including loan marketing, origination,

    underwriting, and servicing. In addition, MacFarlane and SOL provided the necessary funding for

    the operation with their own capital and capital raised from other investors that were unaffiliated

    with the Tribe. Below are slides from the 2013 Middlemarch Presentation highlighting the limited

    nature of the Tribe’s role in the scheme and the management and control over the payday lending

    operation by MacFarlane, including with respect to loan marketing, origination, underwriting,

    servicing, and infrastructure that includes proprietary software and systems that support

    MacFarlane’s capabilities.




                                                    44
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 46 of 115 PageID# 11397




           97.    The 2013 Middlemarch Presentation notes that Defendants’ online payday lending

    scheme had been marketed to the public under two “brands” depending on the size and terms of

    the loans offered. The “American Web Loan” brand (based on the name of the business entity

    established by the Tribe in February 2010) offered relatively smaller loans of between $500 and

    $1,400, at interest rates of approximately 500%-700%, with repayment terms of up to six months.

    The “Clear Creek Lending” brand (using the name that the Tribe established as a fictitious, d/b/a

    name of American Web Loan on September 4, 2013) offered loans of greater than $1,400, at

    interest rates of approximately 200%-600%, with repayment terms of between six and eighteen

    months. Those and other terms, including the astronomically high interest rates charged in

    connection with those loans, were provided to potential investors in the 2013 Middlemarch




                                                   45
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 47 of 115 PageID# 11398



    Presentation. Moreover, the 2013 Middlemarch Presentation clearly revealed the sham nature of

    the “rent-a-tribe” online payday lending scheme to potential investors by referring to the American

    Web Loan and Clear Creek Lending loans as “MacFarlane Installment Loan Offerings” – not loan

    offerings of the Tribe.




           98.




                                                    46
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 48 of 115 PageID# 11399




                                                                                  As previously noted,

    Scott Tucker was later convicted and sentenced to 16 years in prison for perpetrating a similar

    rent-a-tribe payday lending scheme in violation of RICO. Moreover,



                  entered into non-prosecution agreements with the U.S. Attorney’s Office for the

    Southern District of New York, admitting that they had filed false declarations in state court

    litigation that overstated tribal involvement in and control over lending operations.

           99.




          This lawsuit resulted in conclusive rulings by the Southern District of New York and the

    Second Circuit, in 2013 and 2014, that tribal lending entities, including American Web Loan, are

    subject to non-discriminatory state law and state regulatory jurisdiction, and that a tribe “has no

    legitimate interest in selling an opportunity to evade state law.”



                                                                         .

           100.    Defendants discontinued using the brand name Clear Creek Lending in connection

    with their unlawful online payday lending scheme sometime before January 2015 and have since

    offered all of their online payday loans under the single name of American Web Loan. This

    decision coincided with the October 24, 2014 announcement of an enforcement action by the




                                                    47
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 49 of 115 PageID# 11400



    Connecticut Department of Banking against Clear Creek Lending, Shotton, and another online

    payday lending entity affiliated with the Tribe (the “Connecticut Enforcement Action”). The

    Connecticut Enforcement Action sought to, among other things, stop American Web Loan and the

    Tribe’s other lending entities from offering loans in Connecticut at rates above the state’s 12%

    interest rate cap, and to impose financial penalties related to those unlawful loans.

                   b.      Financial Backing and Control of Defendant Curry’s Rent-a-Tribe
                           Scheme

           101.    At least one major Wall Street investor has chosen to join in the financing and

    direction of Defendant Curry’s “rent-a-tribe” online payday lending scheme. As reported in the

    Bloomberg Report, Defendant Medley Fund, a New York hedge fund, has provided financial

    backing for American Web Loan since initially making a $22.9 million loan to the Curry-owned

    MacFarlane Group in approximately December 2011 to finance and grow the American Web Loan

    “Choice of Law” loan portfolio.6 The Medley Fund continues to provide financing in support of

    the American Web Loan scheme.

           102.    In providing initial financing for the scheme, Medley retained a first lien security

    interest on substantially all assets of MacFarlane Group and/or American Web Loan.

    Consequently, Medley maintained control over the necessary funds to facilitate, carry out, and

    continue the American Web Loan scheme.




           6
              Per correspondence received from Medley’s counsel on February 14, 2018, after the filing
    of Plaintiffs’ initial complaint, Defendant Medley Fund admitted that it “made a loan to AWL.”
    In follow-up correspondence, Medley’s counsel provided unverified documentation purporting to
    describe the repayment of a loan to one particular entity, ALWH (see ¶ 64, supra). It is not clear
    if this “loan to AWL” or the loan to AWLH was in addition to the loan to Defendant MacFarlane
    Group described in the Bloomberg Report, or if the loan that Medley reportedly made to
    MacFarlane Group was in some manner assumed by or transferred to Defendant American Web
    Loan. Medley Fund appears to have made other loans to different Curry-affiliated entities,
    including but not limited to Integrated Commerce, LLC.

                                                     48
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 50 of 115 PageID# 11401



           103.   While Medley touted having successfully closed a “$22,900,000 Senior Secured 1st

    Lien Asset-Based Credit Facility” in December 2011 to Medley Fund investors in the Medley

    Presentation, Medley was circumspect regarding the recipient of this financing. Rather than

    identifying the name of the borrower or referring to tribal-affiliated payday lending (or even

    payday lending more generically), Medley identified the transaction with the benign-sounding

    description, “Online Consumer Finance Platform,” as shown below:




           104.   The Medley Presentation included performance numbers for various Medley Fund

    investments, including the investment in the so-called “Online Consumer Finance Platform,”




                                                 49
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 51 of 115 PageID# 11402



    indicating that Medley’s investment in the American Web Loan scheme provided the highest cash

    yield and gross contractual internal rate of return of any investment in the Fund’s portfolio:




           105.    In the Medley Presentation, the Medley Defendants describe the extensive

    evaluation, monitoring, and oversight that they (including the Taubes) provide over all of the

    companies in which the Medley Fund invests, including MacFarlane Group/American Web Loan.

    Medley’s efforts begin with gaining a full understanding of the investment through the

    underwriting process, which includes a review of business plans, “financial, industry, legal, credit

    and regulatory analysis,” and other due diligence that includes meetings with management, site

    visits, financial analyses, and analyses of tax and legal structures. Medley’s outline of this process

    includes the following two slides:



                                                     50
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 52 of 115 PageID# 11403




                                        51
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 53 of 115 PageID# 11404



           106.    The Medley Presentation also describes the extensive and ongoing monitoring that

    Medley does for each of its investments under the mantle of “Risk Management,” including

    “[r]igorous oversight” that includes, among other things, weekly calls with its borrowers, review

    of financial statements and cash reconciliation on a monthly basis, and quarterly on-site visits:




           107.    Another slide in the Medley Presentation provides further detail about Medley’s

    financial monitoring of its investments (including references to Medley’s collection and analysis

    of borrower information with its “AMS” financial reporting and records system) and also notes

    the participation of the Fund’s Investment Committee, including the Taubes, in key oversight

    activities including “[a]ctive participation in account management.”




                                                    52
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 54 of 115 PageID# 11405




           108.    The Medley Presentation further details Medley’s “hands-on approach” to account

    management, monitoring of its investments, and coordination with the management and leadership

    of the companies in which it invests. As noted in the following slide, Medley’s approach includes

    “frequent interaction with management, attending board of directors’ meetings, . . . and developing

    portfolio company strategy with equity investors.”




                                                    53
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 55 of 115 PageID# 11406




           109.    As part of its “Risk Management” efforts, described supra, Medley engages in

    “[c]areful structuring” of its portfolios through the use of “UCC (lien) filings” to perfect its secured

    interests in the companies in which it invests. On December 20, 2011, Defendant Medley Fund

    filed multiple UCC financing statements with the Delaware Department of State to perfect its

    secured interests in a multitude of entities associated with the American Web Loan online payday

    lending scheme, including entities identified as non-defendant interested parties herein. Medley

    has continued to hold secured interests in those and other associated entities and, in fact, Defendant

    Medley Fund filed numerous UCC financing statement amendments with the Delaware

    Department of State on or around June 27, 2016 and on subsequent dates. Those amended UCC

    financing statements were in effect (not terminated) as of the date that Plaintiffs filed their

    complaint in this action and remain in effect.



                                                      54
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 56 of 115 PageID# 11407



           110.    Other investors also provide financial backing to the MacFarlane Group for

    American Web Loan’s “Choice of Law” loan portfolio, including but not limited to the eight

    entities that Defendant Curry listed in the Geneva Roth Presentation. The investors identified in

    the Geneva Roth Presentation include: Centurion Funding, TGI Investments, Geneva Roth Capital,

    Oakmont, Dant, Chieftain, Dinero, and Geneva Roth Ventures. Not all of those names appear to

    be legally registered business entities, and six of the entities (Oakmont, Dant, Chieftain, and

    Dinero, as well as the two Geneva Roth entities) are either controlled by Defendant Curry or share

    a common business address with the MacFarlane Group and other Curry-controlled entities in

    Mission, Kansas. Since it is unlikely that Defendant Curry’s personal funds are the sole source of

    the approximately $30 million in venture capital financing provided by the investor entities

    identified in the Geneva Roth Presentation (or the source of the $50 million in financing that

    Defendant MacFarlane Group sought in 2011), the most plausible explanation for those and other

    entities and their close connections to Curry is that they are nothing more than shell companies

    created to mask the identities of other investors in the American Web Loan scheme.

           111.    Moreover, non-defendant entities described herein and/or other as-yet unknown

    entities likely provide financing for the scheme given that MacFarlane Group was seeking $50

    million in capital in 2011, only $22.9 million of which would have been satisfied by the loan made

    by Medley through Defendant Medley Fund. To the extent that MacFarlane Group/American Web

    Loan did not reduce its capital requirements, and to the extent that Medley was to serve a similar

    role to the one contemplated for Cyan in the transaction that fell apart prior to Medley’s

    participation in late 2011 (as alleged herein), Medley likely took on the responsibility for securing

    additional financing for MacFarlane Group/American Web Loan through a syndicated loan or

    loans in which another lender or group of lenders ultimately provided the funds. This additional




                                                     55
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 57 of 115 PageID# 11408



    role for Medley appears to be contemplated by UCC filings made by Defendant Medley Fund

    (including those referenced herein), which identify the secured party as “Medley Opportunity Fund

    II LP, as Administrative Agent.” This additional designation, “Administrative Agent,” would

    appear to indicate that Defendant Medley Fund was not acting solely on its own behalf – the UCC

    filings were also made to protect secured interests of other unidentified entities or individuals.

           112.    Additional investors beyond Medley and the non-defendant interested party entities

    identified in the Geneva Roth Presentation – individuals and entities among the as-yet unknown

    John Doe Defendants – likely have provided, and continue to provide, the necessary financial

    support for the American Web Loan online payday lending scheme.

                          i.



           113.




           114.




                                                     56
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 58 of 115 PageID# 11409




                       .

         115.




                                        57
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 59 of 115 PageID# 11410



           116.




           117.




                            -

       




                                        58
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 60 of 115 PageID# 11411



       




       




       




       




                  b.


           118.




                                        59
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 61 of 115 PageID# 11412



           119.

                          Project Palomino (the “Middlemarch Solicitation”).        The Middlemarch

    solicitation failed to mention Curry by name or any tribal affiliation. Based on the description and

    business history of “Project Palomino” set forth in the Middlemarch Solicitation, however, it is

    clear that the investment opportunity described therein involves Curry and an entity that can only

    be pre-“merger” MacFarlane.




           120.    The Middlemarch Solicitation “seeks up to $90 million of debt to refinance and

    expand [the American Web Loan payday lending scheme’s] $45 million debt facility” in order to

    “double or triple its loan portfolio size over the next three to four years.” Moreover, the

    Middlemarch Solicitation notes explosive growth in Curry’s illegal scheme since the 2013

    Middlemarch Presentation, with revenues increasing from $154.7 million in 2014 to $183.4

    million in 2016. The Middlemarch Solicitation projects revenues from Curry’s illegal scheme to

    climb from $234.3 million in 2017                             .

           121.




           122.




                                                    60
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 62 of 115 PageID# 11413




         123.




         124.




                                        61
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 63 of 115 PageID# 11414



           125.




           126.




       




       




       




       




                                        62
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 64 of 115 PageID# 11415




           127.   Although Defendant Curry had previously succeeded in securing the necessary

    outside funding to finance American Web Loan’s lending activity, at least one potential investor

    withdrew its interest in participating in the scheme. In early 2011, Defendant MacFarlane Group

    worked with the Chicago-based investment banking firm Ablum Brown & Company to pitch an

    investment in the MacFarlane Group to dozens of hedge funds, private equity investors, and others

    including a New-York based middle-market commercial lender, Cyan Partners, LP (“Cyan”).

    Cyan initially committed to making a $50 million debt investment in the MacFarlane Group in

    April 2011. However, Cyan wound up walking away from the deal later that year due to concerns

    about the nature of the loans being made by the MacFarlane Group through American Web Loan.

    As described in deposition testimony and other evidence from litigation involving Defendant

    MacFarlane Group, the Medley Defendants stepped in to provide the necessary financing to

    MacFarlane Group and/or American Web Loan as of approximately December 2011.

           128.   Cyan’s concern about the MacFarlane Group/American Web Loan payday lending

    scheme was not the only investor voice of concern about financing online payday loans through

    American Web Loan. One investor in Defendant Medley Fund, a California public pension fund

    (the “California Fund”), expressed concern about Medley’s participation in the scheme upon

    learning more about the “Online Consumer Finance Platform” that had been identified in the

    Medley Presentation. In an email dated May 7, 2013, a California Fund board member requested

    an explanation from the California Fund’s external money manager (emphasis added):

           I recommend you have [someone from the external money manager firm] explain
           the first loan on the MOF II Original Summary and Pipeline to American Web Loan
           Holdings, LLC, American Web Loan, which is a tribal lending entity wholly owned
           by the Otoe-Missouria Tribe of Indians, our rate of return and the rate charged to



                                                   63
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 65 of 115 PageID# 11416



           the customer. It appears we are giving a reasonable loan to a group which is
           charging an unreasonable rate.

    The California Fund’s external money manager forwarded the board member’s email to

    Defendants Brook Taube and Seth Taube for a response. Defendant Seth Taube provided a

    response to the question on May 9, 2013, side-stepping the California Fund’s concern about the

    “unreasonable” interest rates that American Web Loan was charging borrowers; Seth Taube’s

    email signature indicated an affiliation with Medley LLC.

                   c.      American Web Loan Online Systems “Powered By GOLDPoint
                           Systems”

           129.    In contrast to a traditional bank or a lender with a “brick-and-mortar” storefront, an

    online lender requires a presence on the internet that can handle substantially all customer-facing

    aspects of the operation. Among other things, the American Web Loan online payday lending

    scheme requires maintaining a website or other online application that allows potential customers

    to apply for loans and submit information in connection with the loan application process, and that

    provides an account portal for customers to review their loan balances, make payments, and

    perform other loan-related functions. GOLDPoint provides these necessary services to the AWL

    payday pending enterprise alleged herein.

           130.    On or about May 8, 2014 GOLDPoint entered into the GOLDPoint Contract with

    Defendant MacFarlane Group. Pursuant to the GOLDPoint Contract, GOLDPoint is to provide

    data processing and related services including the generation of reports (including certain daily

    reports by 7:00 a.m. each day), maintenance of computer and communications systems in order to

    receive loan-related data from MacFarlane Group, and development and hosting of necessary

    websites (where the content of sites “shall be subject to approval by [GOLDPoint]”). The

    GOLDPoint Contract includes an “Exhibit A” pricing schedule setting forth the pricing

    arrangements under the contact that are based, in significant part, on the volume of loans originated


                                                     64
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 66 of 115 PageID# 11417



    and the number of active loan accounts, including certain per-application and per-closed loan fees,

    monthly fees based on the numbers of active accounts.

           131.    On or about October 27, 2016, the GOLDPoint Contract was amended to extend

    the term through May 31, 2019, update the “Exhibit A” pricing schedule, and assign the interests

    of Defendant MacFarlane Group to Defendant AWL, Inc.              Notably, the “Assignment and

    Assumption” clause in the October 27, 2016 amendment described the purported transition from

    MacFarlane Group to AWL, Inc.:

           As of October 3, 2016, Red Stone, Inc. (“Red Stone”), a wholly-owned corporation
           formed under the laws of the Otoe Missouria Tribe of Oklahoma, a federally
           recognized tribe (“Tribe”), has merged with and is the surviving corporation with
           [MacFarlane Group]. . . . As of October 6, 2016, Red Stone, [sic] transferred all
           assets to AWL, Inc. (“AWL”), a wholly-owned corporation formed under the laws
           of the Tribe.

           132.    As alleged herein, certain of American Web Loan’s loan account web pages

    including the borrower account and payment pages at the site myaccount.americanwebloan.com,

    state that they are “Powered By GOLDPoint Systems,” demonstrating that GOLDPoint is, in fact,

    providing the technology, systems, and services necessary to enable the American Web Loan

    online payday lending scheme to collect unlawful debts through, among other things, the online

    interfaces and payment systems used by consumers.

    C.     American Web Loan is not an “Arm of the Tribe”

           133.    American Web Loan purports to be a “tribal lending entity wholly owned by the

    Otoe-Missouria Tribe of Indians . . . operating within the boundaries of the Otoe-Missouria

    Reservation.” The Tribe has taken the position that since American Web Loan is a tribally created,

    wholly owned business entity of the Tribe, the principle of tribal sovereign immunity applies to

    shield American Web Loan from the application of state and federal law. For several reasons and

    as alleged herein, American Web Loan was devised by Defendant Curry to perpetrate an illegal



                                                    65
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 67 of 115 PageID# 11418



    lending scheme and is substantially operated and controlled by entities outside of the Tribe.

    Therefore, American Web Loan is not a legitimate arm of the Tribe and tribal sovereign immunity

    does not shield American Web Loan or any other Defendants from liability in connection with the

    unlawful online payday lending scheme.

           134.    At least one state has examined the question of whether American Web Loan

    operates as a legitimate arm of the Tribe and has concluded that it is not. After nearly three years

    of administrative and judicial adjudication, the principal financial services regulator in the State of

    Connecticut has determined that American Web Loan is not an arm of the Tribe. On June 14,

    2017, the Commissioner of the Connecticut Department of Banking issued a Restated Order and

    Ruling on Motion to Dismiss in the Connecticut Enforcement Action (the “Connecticut Ruling”).

    According to the Connecticut Ruling, neither American Web Loan’s fictitious d/b/a entity, Clear

    Creek, nor a separate online payday lender operated by the Tribe called Great Plains Lending, are

    arms of the Tribe. Among the Connecticut Ruling’s Findings of Fact are the following facts:

           13. The Secretary of the Tribal Council of the Tribe issued a certificate of
               Incorporation to American Web Loan, Inc. on February 10, 2010 (AR 98).

           14. The Tribal Council approved a resolution registering “Clear Creek Lending”
               as a fictitious name of American Web Loan, Inc. on September 4, 2013 (AR
               101-102).

           135.    The Connecticut Ruling found, with respect to the question of whether American

    Web Loan/Clear Creek is an “arm of the tribe,” that:

           Respondent Clear Creek failed, by any reasonable measure, to satisfy its burden of
           proof and to provide any meaningful or reliable evidence that Clear Creek is an arm
           of the Tribe. Even if the documents relating to Clear Creek that were submitted by
           Respondents outside the scope of a hearing are given consideration, there is no
           evidence that Clear Creek’s relationship with the Tribe warrants the extension of
           tribal sovereign immunity to the entity Clear Creek.

           136.    Notably, Connecticut’s two federally recognized Native American tribes, the

    Mohegan and Mashantucket Pequot tribes, support the Connecticut Enforcement Action. The




                                                      66
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 68 of 115 PageID# 11419



    tribes’ chairmen appeared alongside the Governor of Connecticut and a key state legislator at an

    April 13, 2015 press conference to condemn predatory rent-a-tribe online payday lending. During

    the press conference, the tribes’ chairmen publicly stated that they had rejected similar offers by

    outside payday lenders who wanted to exploit the tribes’ sovereignty to issue illegal, high-interest

    loans. Kevin Brown, chairman of the Mohegan tribe, was blunt in his assessment that tribal

    sovereignty provides no justification for the exploitation of consumers: “[d]enying this business

    pursuit in the state of Connecticut is not about tribal sovereignty or welfare or business, it is about

    protecting consumers in the state of Connecticut.”

           137.     While the documents submitted by the Tribe in response to the Connecticut

    Enforcement Action (which were found not to support “arm of the tribe” status) are not publicly

    available, Plaintiffs have identified numerous facts that demonstrate that American Web Loan

    (including, specifically, Defendant American Web Loan, Inc. and Defendant AWL, Inc.) is

    nothing more than a sham “front” for the online payday lending operation created by Defendant

    Curry and operated by him, entities that he controls, and other financial backers.

           138.    As alleged herein at ¶¶ 17, 81-92, 96-97 herein, Defendant Curry devised the

    American Web Loan online payday lending operation in 2009 and sought the cooperation of a

    Native American tribe to facilitate the scheme. Shortly after presenting the idea to the Otoe, the

    Tribe created tribal laws and organizations for the purpose of enabling Defendant Curry’s scheme.

    See ¶¶ 83, 85, 92; see also ¶¶ 38-40.

           139.    The Tribe plays no substantive role in the operation of American Web Loan. As

    alleged at ¶¶ 86-88, 93, 96-97 herein, the Geneva Roth Presentation and the Middlemarch

    Presentation detail how Curry and Curry-controlled or affiliated entities provide all of the

    substantive lending functions for American Web Loan, with the Tribe-created AWL entity(ies)




                                                      67
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 69 of 115 PageID# 11420



    acting solely as the nominal lender. Moreover, as Moncooyea, who had been “put in charge” of

    American Web Loan, stated in the Bloomberg Report, his role was limited to “just look[ing] at the

    checks and pass[ing] them on,” with the Tribe. (¶ 91.) The sham nature of the Tribe’s involvement

    is further evidenced by the fact that it receives a mere 1% of the operations’ revenues. See ¶¶ 6,

    38, 90. Moreover, the Tribe has sought to protect its own members from American Web Loan’s

    predatory lending practices by making American Web Loan loans unavailable to members of the

    Tribe. See ¶ 146.

           140.    To the extent that Defendant AWL, Inc. purports to be a separately created entity

    that serves as the nominal lender in Plaintiffs’ loan agreements, it also is not a legitimate “arm of

    the Tribe” for the same reasons that Defendant American Web Loan, Inc. is not an “arm of the

    Tribe.” There is no difference in the limited roles played by any of the American Web Loan

    entities. Further, Defendant AWL, Inc. is not a legitimate “arm of the Tribe” because it is under

    the control of Defendant Curry and/or entities owned by Curry. As alleged at ¶¶ 15, 17 herein, the

    Curry-controlled September 2016 Shell Corporations hold a security interest in substantially all of

    the assets of Defendant AWL, Inc. Defendant Curry is identified as the point-of-contact for the

    September 2016 Shell Corporations on UCC filings that describe their security interest in AWL,

    Inc., and the September 2016 Shell Corporations all share a common mailing address with the

    company where Defendant Curry currently serves as founder and CEO, and which is referenced

    in the 2013 Middlemarch Presentation as performing substantive lending activity on behalf of the

    American Web Loan scheme: Defendant SOL. See ¶¶ 17, 21, 94-96.

           141.     Similarly, to the extent that Defendant MacFarlane Group claims that it should be

    considered an “arm of the Tribe” following the Tribe’s purported October 13, 2016 acquisition of

    “MacFarlane Group,” Defendant MacFarlane Group should not be considered an “arm of the




                                                     68
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 70 of 115 PageID# 11421



    Tribe.” Among other things, there is no indication that the Tribe acquired any assets from

    Defendant MacFarlane Group and/or whether there were any other transactions that may have

    transferred ownership of any aspects of the MacFarlane Group’s business to Defendant SOL or

    other Curry-controlled entities.   Moreover, to the extent that any operations of Defendant

    MacFarlane Group were nominally acquired by the Tribe or a tribal entity, Defendant Curry and/or

    entities controlled by Defendant Curry, continue to maintain control over Defendant MacFarlane

    Group and its operations – and/or whatever entity(ies) are currently performing the substantive

    lending functions for American Web Loan.

           142.    Given the central role played by Defendant MacFarlane Group in Defendant

    Curry’s “rent-a-tribe” scheme (as detailed in the Geneva Roth Presentation and the 2013

    Middlemarch Presentation, as well as in the history of “Project Palomino” in the Middlemarch

    Solicitation), it is completely implausible that Curry would have simply given away the proverbial

    “golden goose” that, in 2016 alone, generated more than $183 million in annual revenues and was

    projected to receive more than $270 million in revenues in 2020. It is equally implausible that the

    Tribe, which was receiving only 1% of the operation’s revenues and otherwise economically

    struggling, would have had sufficient capital to purchase the entirety of Defendant MacFarlane

    Group (and, by extension, the other Defendants’ interests in the enterprise) without some source

    of substantial financing. Moreover, it is implausible that sophisticated investors – including the

    Medley Defendants and investors that include, but are not limited to, Oakmont, Dinero, Chieftain,

    Dant, other non-Defendant interested parties and any other as-yet unknown entities providing

    financial backing to and/or exercising control over the enterprise – would allow the enterprise’s

    chief architect, Defendant Curry, to walk away completely from the enterprise he founded.




                                                    69
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 71 of 115 PageID# 11422



           143.    The timing of the formation of the September 2016 Shell Corporations, the

    September 21, 2016 security agreement(s) involving Defendant AWL, Inc. and the tribal entity

    called Red Stone, Inc., and the announcement of the Tribe’s purported acquisition of the

    MacFarlane Group in October 2016, demonstrates that any “acquisition” of the MacFarlane Group

    was a sham and that Defendant Curry and entities he controls continue to exert control over the

    substantive lending functions of American Web Loan. The Middlemarch Solicitation further

    demonstrates this, noting, in 2017, after the purported acquisition, that: (a) Curry founded his

    company in 2002 “as a state rate exportation lender that later transitioned its entire business to a

    sovereign nation loan servicing model in late 2009”; (b) Curry’s company is currently “a top-five

    fintech company” that “operates from three locations in the U.S.” and uses “proprietary

    underwriting, loan origination and collections systems developed over the past decade”; and

    (c) Curry, “the owner of the business[,] is prepared to invest alongside interested investors to

    ensure alignment.” Nowhere does the Middlemarch Solicitation indicate that the MacFarlane

    Group was acquired by the Tribe or that Defendant Curry has relinquished any control over the

    enterprise. Moreover, pursuant to the “Assignment and Assumption” section of the October 27,

    2016 amendment to the GOLDPoint Contract, the purported tribal entity called Red Stone, Inc.

    was promptly folded into Defendant AWL, Inc. – an entity that, as alleged herein, Defendant Curry

    continues to control: “As of October 6, 2016, Red Stone, [sic] transferred all assets to AWL, Inc.

    (‘AWL’) . . . .”

           144.    Additional evidence that American Web Loan is not an “arm of the tribe” includes

    the fact that Defendant AWL, Inc. has registered as a foreign for-profit corporation in at least two

    states. AWL, Inc. registered as a foreign for-profit corporation with the Texas Secretary of State

    on December 22, 2016. Defendant Curry is identified as a Director of AWL, Inc. in the Texas




                                                    70
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 72 of 115 PageID# 11423



    filing, along with Directors Teddy Grant, John Shotton, Jim Hopper, Brian McGowan, and Vincent

    Ney. The Texas registration includes an additional designation for a fictitious name “TX AWL,

    Inc.” Shortly after filing the Texas registration, on or about January 24, 2017, AWL, Inc. filed a

    registration as a foreign for-profit corporation with the Kansas Secretary of State, signed by non-

    defendant interested party Ted Grant as President of AWL, Inc. Kansas is and has been a key focal

    point of the operations of the American Web Loan scheme, including as the location of MacFarlane

    Group and numerous other entities controlled by Defendant Curry with the same headquarters

    address in Mission, Kansas. According to the January 24, 2017 Kansas filing, AWL, Inc. sought

    to be recognized as a “Foreign-For-Profit Corporation” in Kansas to differentiate itself from a

    Kansas entity called AWL, LLC. On or about December 19, 2017, AWL, Inc. filed a “Business

    Entity Amendment to Withdraw From Kansas” with the Kansas Secretary of State, signed by Ted

    Grant as “Authorized Officer” of AWL, Inc. In that withdrawal, AWL, Inc. stated that it

    “surrenders its authority to transact business in the state of Kansas and withdraws therefrom.”

    D.     Defendants’ Lending Practices Through the American Web Loan Enterprise

           145.    From American Web Loan’s inception in February 2010 and continuing through

    the present, Defendants have made online payday loans in the name of American Web Loan to

    individual borrowers throughout the United States at unlawful triple-digit interest rates.

    Defendants have determined to offer loans issued in the name of AWL to residents of 45 states

    and the District of Columbia. The only states in which AWL loans are not available are Arkansas,

    Connecticut, Georgia, New York, and Washington. The exclusion of those five states appears

    calculated to avoid lending in states with heightened regulatory scrutiny and associated risk. At

    least three of those states, Connecticut, New York, and Washington, are states in which financial

    or banking regulators have sought to take various actions against American Web Loan’s lending




                                                    71
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 73 of 115 PageID# 11424



    practices. Another of those states, Arkansas, previously targeted Defendant Curry and his Geneva

    Roth/Loan Point USA payday lending operation.

           146.    There are two additional limitations that apply to the availability of online payday

    loans from American Web Loan. As stated by Moncooyea in the Winter 2010 issue of the Tribe’s

    newsletter: “[American Web Loan] is not available to Otoe-Missouria tribal members or the

    military.” The fact that members of the Tribe cannot take out a loan from American Web Loan is

    telling. The Tribe does not want its own members, even those who may be faced with an urgent

    need for cash, to be victimized by the American Web Loan scheme.

           1.      Deceptive Marketing of Loans

           147.    Defendants market American Web Loan loans to individuals in several ways,

    including through direct mail solicitations. AWL loans are presented to potential borrowers as a

    responsible, quick, and easy way for people to obtain cash on a short-term basis. For example,

    Plaintiffs received a “pre-approval” notice in the mail from American Web Loan. The notice,

    designed to look like a check payable to the recipient, announces that the person has been “pre-

    approved” for a certain dollar amount that can be provided “in as little as 1 day.”




                                                    72
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 74 of 115 PageID# 11425



           148.    The “pre-approval” notice is targeted at people who may find themselves short on

    cash due to unexpected situations and promises that American Web Loan can “help” with a short-

    term loan that can be used however the person wants. According to the “pre-approval” notice, all

    that the person has to do is go online and enter the “pre-approval code” provided, and the money

    he or she needs can be deposited in a bank account “as soon as tomorrow.” The borrower is

    promised flexible terms, including the ability to “choose a monthly or bi-monthly term,” no early

    repayment penalties, no hidden fees, and other choices in payment terms. There is, however, no

    information about the interest rate that would be charged on this “pre-approved” loan, nor is there

    any disclosure that that interest rate is illegal under the law of the borrower’s home state.

    Moreover, the use of the term “bi-monthly” is deceptively ambiguous in that it implies the option

    of having a payment due every two months (and not, as borrowers have been surprised to find,

    payments that are due every two weeks), particularly when following the term “monthly” in the

    particular sentence.




                                                    73
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 75 of 115 PageID# 11426



           149.    Borrowers who go to the web address listed in the “pre-approval” notice,

    https://www.americanwebloan.com/money, are prompted to enter their pre-approval code and the

    last 4 digits of their Social Security number to “access your pre-approved offer.” Otherwise,

    borrowers who access the “home page” on the American Web Loan website are prompted to start

    their application by selecting the desired loan amount with a slider (in amounts from $300 to

    $2,500), entering their approval code (if applicable), and providing their last name, email address,

    and last 4 digits of their Social Security number.

           2.      Concealment of Critical Information About Class Members’ Loans During the
                   Application Process

           150.    The online loan application process on the American Web Loan website involves

    entering various details of the borrower’s personal information and the account information for a

    bank account into which funds can be deposited – and from which payments to American Web

    Loan can be withdrawn. Prior to submitting the application, borrowers are directed to click

    through and verify certain information and to digitally “sign” for the loan using an electronic

    signature authorization. At no point in the online application process are borrowers alerted to

    crucial facts concerning their loan including, for example: the annual percentage rate to be charged

    on the loan; the total amount of finance charges; and the total amount of payments to be made

    (principal plus interest) on the loan. Further, while borrowers are informed about what the amount

    of their periodic payment will be, it is not made clear to the borrower how often those payments

    are due; for example, whether the amount is a monthly payment amount or a payment that is due

    weekly or every two weeks. Borrowers also are not informed of language, discussed infra,

    purporting to require arbitration and the exclusive application of Otoe law.

           151.    After receiving the loan from American Web Loan, Plaintiffs and members of the

    Class were surprised to find that they were expected to make payments every two weeks or on a



                                                     74
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 76 of 115 PageID# 11427



    weekly basis, not a monthly basis as they expected (and as suggested in AWL’s marketing

    materials), significantly increasing their actual repayment burden. For a borrower who saw a

    particular payment amount presented during the application process and understood that to be a

    monthly payment, the fact that the payment was actually due every two weeks would mean that

    their effective monthly payment was more than doubled. This dramatic difference in the actual

    amount of the borrower’s monthly debt burden is particularly problematic for people who are

    already stretched thin on their incomes and struggling to budget their monthly expenses – and who

    found themselves seeking short-term cash from American Web Loan in the first place. Borrowers

    in this circumstance who call the telephone number provided by American Web Loan seeking to

    adjust their payment schedules to monthly payments are told that the loan terms cannot be changed.

           152.    A principal reason for borrowers’ confusion is that they only receive copies of the

    full loan agreements governing their loans after the loan is provided, if they receive them at all.

    Since the actual loan agreements are not shown to borrowers during the application process,

    borrowers could not have reviewed those agreements in their entirety before electronically

    “signing” them. In fact, to the extent that the loan agreements purport to be “signed” using digital

    signatures from the borrowers, those signatures were not entered in a similar way to how one

    would sign in the appropriate blanks on a paper form. Whatever the means of securing borrowers’

    authorization to use their digital signatures, those signatures were not “signed” on the actual loan

    documents in the places that they appear.

           153.    In addition to concealing the terms of the AWL loan agreements during the

    application process, American Web Loan makes it difficult for borrowers to obtain the facts about

    their loans and the terms and conditions that govern them even after the loan is made. While

    borrowers are provided with access to an online account access system, copies of their loan




                                                    75
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 77 of 115 PageID# 11428



    agreements are not made available through that system. There is a “my documents” link within

    the online account access system. However, no loan documents (including the purportedly signed

    loan agreement) can be found at that location. In fact, Plaintiffs do not recall ever having seen

    copies of their loan agreements until after specifically requesting them from American Web Loan.

           154.    Borrowers’ loan agreements – which were not provided until after the loans were

    made – include a table with the title, “FEDERAL TRUTH-IN-LENDING DISCLOSURES” (a

    “TILA Box”). Federal law requires that credit terms be disclosed to consumers in a clear,

    conspicuous, and meaningful way before any credit is extended so that consumers fully understand

    the terms and costs of loans, and are otherwise protected against unfair or unlawful lending

    practices. While the TILA Box included in borrowers’ AWL loan agreements appears to provide

    required information about the loan – including the interest rate as an annual percentage rate, the

    finance charge (i.e., the total amount of the loan’s costs), and the total amount of payments due

    under the agreement – that information was not provided to borrowers before they took out their

    loans. Borrowers’ loan agreements also contain payment schedules for their loans, which show

    each payment due date and the amount due on that day. Those schedules, which indicate whether

    payments are due each month, every two weeks, or every week, also were not provided to

    borrowers before they took out their loans.

           155.    Additional material information in the loan agreements is withheld from borrowers

    during the loan application process. At no point during the loan application process are borrowers

    alerted to the fact that their legal rights would be severely limited as a result of taking out a loan

    from American Web Loan. For example, Plaintiffs were not informed that: (a) the loan was subject

    to the laws of the Tribe and that the law of the Tribe would be the only governing law; (b) consumer

    protections provided by the borrower’s home state (including applicable interest rate caps) do not




                                                     76
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 78 of 115 PageID# 11429



    apply; (c) the borrower was waiving his or her rights to file a claim in state or federal court and

    could only assert his or her rights through arbitration or, if arbitration were waived, in a Tribal

    court located on the Tribe’s land; and (d) the borrower was waiving his or her rights to participate

    in a class action.

    E.      PLAINTIFF SOLOMON’S LOAN FROM AMERICAN WEB LOAN

            156.    On or about December 19, 2016, Mr. Solomon went to the American Web Loan

    website and took out a $500 loan from American Web Loan. At the time he applied for the loan,

    Mr. Solomon was not informed about the annual percentage rate of the loan, the finance charge,

    or the total amount of payments he would owe. Mr. Solomon also was not advised of any purported

    choice of law or arbitration provisions that might apply to the loan.

            157.    After receiving his loan, Mr. Solomon was provided with a copy of his loan

    agreement. He only received a copy of the loan agreement after calling to request it from American

    Web Loan. Mr. Solomon had never seen this loan agreement before, and had not previously been

    informed that he was going to be charged an annual percentage rate of 726.13%, or that he would

    be expected to pay $1,543.16 in finance charges for a $500 loan. Those and other key terms are

    shown in the following TILA Box that, while included in the loan agreement received from

    American Web Loan, was not provided to Mr. Solomon at any point during the loan application

    process.




                                                    77
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 79 of 115 PageID# 11430




           158.   During the online loan application process, Mr. Solomon was asked to provide, and

    did provide, bank account information to enable a prompt transfer of the loan funds via direct

    deposit/ACH transfer. The $500 that Mr. Solomon borrowed was deposited into his credit union

    account approximately one day after he completed his online loan application.

           159.   On or about January 6, 2017, a first loan payment of $157.18 was automatically

    withdrawn from Mr. Solomon’s credit union account via ACH transfer. Thereafter, approximately

    five additional payments of $157.18 were automatically debited from Mr. Solomon’s credit union

    account every two weeks.

           160.   Absent certain exceptions, no one may make a loan to a resident of the

    Commonwealth of Virginia at an annual percentage rate greater than 12% unless the lender has

    obtained a consumer finance license from the Commonwealth.

           161.   At the time Mr. Solomon took out his loan from American Web Loan, neither

    American Web Loan nor any other Defendant had obtained a consumer finance license from the

    Commonwealth of Virginia; no Defendant has ever attempted to obtain such a license in

    connection with loans made in the name of American Web Loan.

           162.   Under Virginia law, if a lender is not exempt from the 12% interest rate cap and

    has not obtained a consumer finance license, and nonetheless contracts to make a consumer loan



                                                  78
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 80 of 115 PageID# 11431



    and charges, contracts for, or receives interest or other compensation in excess of 12% per year,

    then the loan is deemed to be null and void and the lender is not able to collect, obtain, or receive

    any principal, interest, or charges on the loan.

           163.    Mr. Solomon’s loan was unlawful and void under Virginia law, and the 726.13%

    interest rate charged was more than 60 times greater than the maximum allowable interest rate.

    F.     PLAINTIFF BELLECI’S LOAN FROM AMERICAN WEB LOAN

           164.    On or about May 23, 2017, Ms. Belleci was faced with an urgent need for $1,200.

    After running online searches, Ms. Belleci found the American Web Loan website, which offered

    instant approvals on loans that could be deposited into a bank account the next day.

           165.    On or about May 23, 2017, Ms. Belleci submitted an online application through the

    American Web Loan website to request a $1,200 loan. Shortly after submitting the online

    application, Ms. Belleci received a telephone call from a representative of American Web Loan on

    or about May 23, 2017. Ms. Belleci was told that she was authorized to receive a loan of up to

    $1,500, but she confirmed her request to borrow only the $1,200 that she needed.

           166.    At the time she applied for the loan, Ms. Belleci was not informed about the annual

    percentage rate of the loan, the finance charge, or the total amount of payments she would owe.

    Ms. Belleci also was not advised of any purported choice of law or arbitration provisions that

    might apply to the loan.

           167.    After receiving her loan, Ms. Belleci was provided with a copy of her loan

    agreement. She only received a copy of the loan agreement after calling to request it from

    American Web Loan. Ms. Belleci had never seen this loan agreement before, had not previously

    been informed that she was going to be charged an annual percentage rate of 595.06%, or that she

    would be expected to pay $4,085.55 in finance charges for a $1,200 loan. Those and other key

    terms are shown in the following TILA Box that, while included in the loan agreement received


                                                       79
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 81 of 115 PageID# 11432



    from American Web Loan, was not provided to Ms. Belleci at any point during the loan application

    process.




           168.   During the online loan application process, Ms. Belleci was asked to provide, and

    did provide, bank account information to enable a prompt transfer of the loan funds via direct

    deposit/ACH transfer. The $1,200 that Ms. Belleci borrowed was deposited into her bank account

    on May 24, 2017, one day after she completed her loan application.

           169.   When Ms. Belleci spoke with an American Web Loan representative on or about

    May 23, 2017, Ms. Belleci asked whether she could make loan payments manually through an

    online payment system instead of having loan payments automatically withdrawn from her bank

    account. Ms. Belleci was told that she could not make online payments and that only automatic

    payments were permitted.

           170.   On or about June 2, 2017, an initial loan payment of $264.32 was automatically

    withdrawn from Ms. Belleci’s checking account via ACH transfer. Thereafter, four additional

    payments of $264.32 were automatically debited from Ms. Belleci’s checking account every two

    weeks, on June 16, June 30, July 14, and July 28, 2017. The automatic withdrawals of $264.32

    every two weeks were timed to match the frequency of Ms. Belleci’s paychecks.




                                                  80
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 82 of 115 PageID# 11433



           171.    On or about August 10, 2017, Ms. Belleci sought to pay off her loan from American

    Web Loan and close her account. She was unable to pay off her loan online and had to call an

    American Web Loan telephone number to do so. Ms. Belleci was shocked to learn that, on August

    10, 2017, her loan payoff balance was $1,336.57 – more than the amount she had borrowed two

    and a half months earlier. This was particularly infuriating since Ms. Belleci had made a total of

    $1,321.60 in payments (five payments of $264.32) and found herself still owing more than the

    amount she borrowed in the first place. On or about August 10, 2017, Ms. Belleci authorized a

    payment of $1,336.57 to pay off her loan from American Web Loan and close her account.

    Ms. Belleci paid a total of $2,658.17 for a $1,200 loan.

           172.    Absent certain exceptions, no one may make a loan to a resident of Nebraska at an

    annual percentage rate greater than 6%, with a 16% annual percentage rate cap applicable to loans

    made pursuant to a valid contract. Under Nebraska law, usury applies to loans with interest rates

    that exceed the 16% contractual maximum interest rate.

           173.    While, in certain limited circumstances, Nebraska permits “payday lending” at

    interest rates that may exceed the state’s usury cap, none of those circumstances apply to loans

    made by American Web Loan. Among other things, only lenders that are licensed by the state

    may issue payday loans in Nebraska.

           174.    At the time Ms. Belleci took out her loan from American Web Loan, neither

    American Web Loan nor any other Defendant had obtained a license from the state of Nebraska;

    no Defendant has ever attempted to obtain such a license in connection with loans made in the

    name of American Web Loan.

           175.    Under Nebraska law, if a lender is not exempt from the 16% interest rate cap and

    has not obtained a valid license, and nonetheless contracts to make a consumer loan and charges,




                                                    81
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 83 of 115 PageID# 11434



    contracts for, or receives interest or other compensation in excess of 16% per year, then the loan

    is deemed to be null and void and the lender is not able to collect, obtain, or receive any principal,

    interest, or charges on the loan.

           176.    Ms. Belleci’s loan was unlawful and void under Nebraska law, and the 595.06%

    interest rate charged was more than 37 times greater than the maximum allowable interest rate.

    G.     PLAINTIFF LITTLEJOHN’S LOAN FROM AMERICAN WEB LOAN

           177.    An American Web Loan “pre-approval” notice was sent to Plaintiff Littlejohn via

    U.S. mail on or about June 1, 2017, informing Mr. Littlejohn that he had been “pre-approved” for

    a loan of $1,500. The “pre-approval” notice indicated that the amount of Mr. Littlejohn’s payment

    on the loan would “vary depending on if you choose a monthly or bi-monthly term.”

           178.    On or about June 3, 2017, Mr. Littlejohn went to the American Web Loan website

    and took out a loan from American Web Loan in the amount of $1,500. In the process of applying

    for the loan, Mr. Littlejohn was not informed about the annual percentage rate of the loan, the

    finance charge, or the total amount of payments he would owe. Mr. Littlejohn also was not advised

    of any purported choice of law or arbitration provisions that might apply to his loan.

           179.    At the time he applied for the loan, Mr. Littlejohn understood that he would be

    required to repay the loan through monthly payments in the amount of $170.38.

           180.    After receiving his loan, Mr. Littlejohn was shocked to learn that he was expected

    to make weekly payments of $170.38 to American Web Loan for 51 weeks, with an additional,

    final payment of $156.31 due in the 52nd and final week of the loan term. As a result of this

    materially different loan repayment schedule, Mr. Littlejohn’s loan repayment obligations would

    have been the equivalent of a monthly payment of approximately $737.14.

           181.    After receiving his loan, Mr. Littlejohn was provided with a copy of his loan

    agreement. He only received a copy of the loan agreement after calling to request it from American


                                                     82
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 84 of 115 PageID# 11435



    Web Loan. Mr. Littlejohn had never seen this loan agreement before, and he had not previously

    been informed that he was going to be charged an annual percentage rate of 597.35%, or that he

    would be expected to pay $7,345.69 in finance charges for a $1,500 loan. Those and other key

    terms are shown in the following TILA Box that, while included in the loan agreement received

    from American Web Loan, was not provided to Mr. Littlejohn at any point during the loan

    application process.




           182.    During the online loan application process, Mr. Littlejohn was asked to provide,

    and did provide, bank account information to enable a prompt transfer of the loan funds via direct

    deposit/ACH transfer. The $1,500 that Mr. Littlejohn borrowed was deposited into his bank

    account on or about Tuesday, June 6, 2017, two business days after he completed his loan

    application.

           183.    On or about June 9, 2017, an initial loan payment of $170.38 was automatically

    withdrawn from Mr. Littlejohn’s bank account via ACH transfer. This initial payment was

    withdrawn only four days after Mr. Littlejohn received the loan funds in his bank account.

    Thereafter, approximately six additional payments of $170.38 were automatically withdrawn from

    Mr. Littlejohn’s bank account on a weekly basis, on or about June 16, June 23, June 30, July 7,

    July 14, and July 21, 2017.         The unexpected weekly automatic withdrawals drained



                                                   83
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 85 of 115 PageID# 11436



    Mr. Littlejohn’s bank account and continued until a $500 overdraft limit was reached on

    Mr. Littlejohn’s account. The overdrafts caused Mr. Littlejohn to incur substantial bank penalties

    and fees.

            184.   Under South Carolina law, the maximum interest rate that could have applied to

    any loan made to Mr. Littlejohn was 12% by a lender that, like American Web Loan, is not a

    “supervised lender” in South Carolina.

            185.   At the time that Mr. Littlejohn took out his loan from American Web Loan, neither

    American Web Loan nor any other Defendant was licensed to make loans in the State of South

    Carolina as a supervised lender; no Defendant has ever attempted to obtain such a license in

    connection with loans made in the name of American Web Loan or otherwise comply with laws

    applicable to supervised lenders in South Carolina.

            186.   Mr. Littlejohn’s loan was unlawful and void under South Carolina law, and the

    597.35% interest rate charged was nearly 50 times greater than the maximum allowable interest

    rate.

    H.      PLAINTIFF LOMAGLIO’S LOAN FROM AMERICAN WEB LOAN

            187.   An American Web Loan “pre-approval” notice was sent to Plaintiff Lomaglio via

    U.S. mail in approximately May 2017, informing Ms. Lomaglio that she had been “pre-approved”

    for a loan of $2,500. The “pre-approval” notice indicated that the amount of Ms. Lomaglio’s

    payment on the loan would “vary depending on if you choose a monthly or bi-monthly term.”

            188.   On or about May 23, 2017, Ms. Lomaglio went to the American Web Loan website

    and applied for a loan from American Web Loan in the amount of $2,500. At the time she applied

    for the loan, Ms. Lomaglio was not informed about the annual percentage rate of the loan, the

    finance charge, or the total amount of payments she would owe. Ms. Lomaglio also was not

    advised of any purported choice of law or arbitration provisions that might apply to her loan.


                                                    84
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 86 of 115 PageID# 11437



           189.   Minutes after Ms. Lomaglio completed the online loan application on May 23,

    2017, she received a notification that her loan had been approved. However, on next day, May 24,

    2017, she received a telephone call from a representative from American Web Loan who told her

    that there was a problem with her loan application, specifically with respect to information

    regarding the frequency of Ms. Lomaglio’s paychecks. The American Web Loan representative

    pressed Ms. Lomaglio for information about how frequently Ms. Lomaglio was paid in connection

    with a part-time job, specifically asking whether she was paid weekly or every two weeks.

           190.   Ms. Lomaglio submitted additional information to American Web Loan in

    connection with her loan application on or around May 26, 2017. Ms. Lomaglio again was not

    informed about the annual percentage rate of the loan, the finance charge, or the total amount of

    payments she would owe. Loan funds in the amount of $2,500 were deposited in Ms. Lomaglio’s

    bank account on May 30, 2017, the next business day following the Memorial Day holiday.

           191.   At the time she applied for the loan, Ms. Lomaglio understood that she would be

    required to repay the loan through monthly payments in the amount of $249.35.

           192.   After receiving her loan, Ms. Lomaglio was shocked to learn that she was expected

    to make weekly payments of $249.35 to American Web Loan for 51 weeks, with an additional,

    final payment of $248.42 due in the 52nd and final week of the loan term. As a result of this

    materially different loan repayment schedule, Ms. Lomaglio’s loan repayment obligations would

    have been the equivalent of a monthly payment of approximately $1,080.44.

           193.   After receiving her loan, Ms. Lomaglio was provided with a copy of her loan

    agreement. She only received a copy of the loan agreement after calling to request it from

    American Web Loan. Ms. Lomaglio had never seen this loan agreement before, and had not

    previously been informed that she was going to be charged an annual percentage rate of 481.60%,




                                                   85
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 87 of 115 PageID# 11438



    or that she would be expected to pay $10,465.27 in finance charges for a $2,500 loan. Those and

    other key terms are shown in the following TILA Box that, while included in the loan agreement

    received from American Web Loan, was not provided to Ms. Lomaglio at any point during the

    loan application process.




           194.    During the online loan application process, Ms. Lomaglio was asked to provide,

    and did provide, bank account information to enable a prompt transfer of the loan funds via direct

    deposit/ACH transfer. The $2,500 that Ms. Lomaglio borrowed was deposited into her bank

    account on May 30, 2017, the next business day after she submitted the additional information

    requested by American Web Loan, and one week after she initially submitted her online loan

    application.

           195.    On or about June 1, 2017, an initial loan payment of $249.35 was automatically

    withdrawn from Ms. Lomaglio’s bank account via ACH transfer. This initial payment was

    withdrawn only one day after the loan funds were deposited in Ms. Lomaglio’s bank account.

    Thereafter, ten additional payments of $249.35 were automatically debited from Ms. Lomaglio’s

    checking account on June 8, June 15, June 29, July 6, July 13, July 20, July 27, August 3, August

    10, and August 17, 2017. The weekly automatic withdrawals of $249.35 were timed to match the

    frequency of the pay periods at Ms. Lomaglio’s part-time job.


                                                   86
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 88 of 115 PageID# 11439



           196.      In addition to the eleven payments made through weekly automatic withdrawals of

    $249.35, Ms. Lomaglio made two additional payments through the American Web Loan website

    to pay down the balance on her loan: a $300 payment on June 19, 2017 and a $600 payment on

    June 23, 2017.

           197.      On August 21, 2017, Ms. Lomaglio sought to pay off the outstanding balance on

    her American Web Loan loan. She logged in to her American Web Loan account on the site,

    https://myaccount.americanwebloan.com (which states that it is “powered by” GOLDPoint).

    According to the “Loan Details” on the site, Ms. Lomaglio’s loan then had a current balance of

    $250.56 with a “Current Pay Off Amount” of $264.26. As shown in the following screenshot,

    Ms. Lomaglio’s next scheduled payment was due on August 24, 2017.




                                                    87
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 89 of 115 PageID# 11440




           198.    When Ms. Lomaglio clicked on the appropriate links to initiate the final payment

    and pay off her loan in full, she found that the payoff amount had increased to $271.11 from the

    amount that had been shown on the “Loan Details” page, $264.26. Defendants’ system did not

    allow Ms. Lomaglio to execute a payment in the amount of the “Current Pay Off Amount” as of

    the then-current date, August 21, 2017. Rather, Defendants’ system forced her payoff to be

    delayed until the final day in the current period, August 23, 2017 (the day before the next scheduled

    payment was due), resulting in an additional interest expense to Ms. Lomaglio of $6.85.



                                                     88
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 90 of 115 PageID# 11441




           199.    On or about August 21, 2017, Ms. Lomaglio authorized a payment of $271.11 to

    pay off her loan from American Web Loan and close her account. Ms. Lomaglio paid a total of

    $3,913.96 for a $2,500 loan (11 automatic withdrawals of $249.35, two additional payments

    totaling $900, and a final payment of $271.11).

           200.    Under California law, the maximum annual interest rate that could have applied to

    any loan made to Ms. Lomaglio was 10%. The 10% annual percentage rate cap applies to any

    loans that are not made by a licensed financial institution.




                                                      89
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 91 of 115 PageID# 11442



           201.    At the time Ms. Lomaglio took out her loan from American Web Loan, neither

    American Web Loan nor any other Defendant was licensed to make loans in California; no

    Defendant has ever attempted to obtain such a license in connection with loans made in the name

    of American Web Loan.

           202.    Ms. Lomaglio’s loan was unlawful and void under California law, and the 481.60%

    interest rate charged was more than 48 times greater than the maximum allowable interest rate.

    I.     PURPORTED ARBITRATION CLAUSES IN PLAINTIFFS’ LOAN
           AGREEMENTS ARE VOID AND UNENFORCEABLE

           203.    Because American Web Loan is not licensed to make loans in any state in which

    Plaintiffs and members of the Class reside and/or because the loans were made through an illegal

    scheme, the loan agreements that purport to govern any online payday loans made by American

    Web Loan were void ab initio.

           204.    Plaintiffs’ purported loan agreements with American Web Loan not only violate

    the usury laws or applicable interest rate caps in the borrowers’ home states, they include

    unconscionable choice of law and arbitration provisions that unlawfully seek to disclaim the

    application of federal and state law and impose the law of the Tribe as the sole governing law.

           205.    Plaintiffs were not informed about these purported choice of law and arbitration

    provisions during the loan application process or otherwise prior to taking out loans from

    American Web Loan. Moreover, Plaintiffs were not provided with copies of their purported loan

    agreements (that include the purported choice of law and arbitration provisions) at the time they

    took our their loans, nor were copies of the loan agreements made available to Plaintiffs through

    the   American      Web     Loan     online   account     access    system    at    the   website

    https//myaccount.americanwebloan.com. Plaintiffs first learned about these terms after they




                                                   90
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 92 of 115 PageID# 11443



    contacted American Web Loan to request copies of their loan documents, and were provided with

    copies of documents purporting to be their loan agreements, in approximately August 2017.

           206.    The language in the purported form American Web Loan loan agreement states the

    following regarding the applicable governing law (emphasis added below):


           23. Governing Law: You understand that this Agreement is governed only by
           Tribal law and such federal law as is applicable under the Indian Commerce Clause
           of the United States Constitution. We operate solely in the Indian country of the
           Otoe-Missouria Tribe of Indians and have no operations in any state. As such,
           neither we nor this Agreement are subject to any other federal or state law or
           regulation, nor the jurisdiction of any court, unless so stated in this Agreement. If
           any provision of this Agreement is held unenforceable, including any provision of
           the Waiver of Jury Trial and Agreement to Arbitrate, the remainder of this
           Agreement shall remain in full force and effect. The Lender may choose to
           voluntarily use certain federal laws as guidelines for the provision of services. Such
           voluntary use does not represent acquiescence of the Tribe to any federal law unless
           found expressly applicable to the operations of the Tribe. You and we agree that
           the transaction represented by this Agreement involves interstate commerce for all
           purposes.

           207.    The purported American Web Loan loan agreement also includes a purported

    arbitration provision (paragraph 22 of the agreement), under the heading “WAIVER OF JURY

    TRIAL AND AGREEMENT TO ARBITRATE” (the “Purported Arbitration Clause”). The

    Purported Arbitration Clause also expressly disclaims the application of state and federal law. In

    the subsection concerning the location of arbitration and the description of the borrower’s option

    to have the arbitration conducted within thirty miles of his or her residence, the Purported

    Arbitration Clause states (emphasis added): “this accommodation for you shall not be construed

    in any way (a) as a relinquishment or waiver of the sovereign status or immunity of the Tribe, or

    (b) to allow for the application of any law other than Tribal Law, or (c) to constitute a transaction

    of business in any place other than the Indian country of the Tribe.”

           208.    The Purported Arbitration Clause also includes a subsection describing the

    exclusive application of Tribal law and exclusive judicial review by a Tribal court (emphasis added

    below):


                                                     91
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 93 of 115 PageID# 11444



           APPLICABLE LAW AND JUDICIAL REVIEW OF ARBITRATOR’S
           AWARD THIS AGREEMENT SHALL BE GOVERNED BY TRIBAL LAW.
           The arbitrator shall apply Tribal Law and the terms of this Agreement, including
           this Agreement to Arbitrate and the waivers included herein. The arbitrator may
           decide, with or without a hearing, any motion that is substantially similar to a
           motion to dismiss for failure to state a claim or a motion for summary judgment.
           The arbitrator shall make written findings and the arbitrator’s award may be filed
           with a Tribal court. The arbitration award shall be supported by substantial
           evidence and must be consistent with this Agreement and Tribal Law, and if it is
           not, it may be set aside by a Tribal court upon judicial review. During the
           arbitration, the amount of any settlement offer made by us or you shall not be
           disclosed to the arbitrator until after the arbitrator determines the amount, if any, to
           which you or we are entitled. The parties will have the right to judicial review in
           a Tribal court of (a) whether the findings of fact rendered by the arbitrator are
           supported by substantial evidence and (b) whether the conclusions of law are
           erroneous under Tribal Law. Judgment confirming an award in such a proceeding
           may be entered only if a Tribal court determines that the award is supported by
           substantial evidence and is not based on legal error under Tribal Law.

           209.    Additional language in the “EFT Authorization Agreement” that is included within

    the purported American Web Loan loan documents also states that Tribal law is the only law to be

    applied under that section. That section (paragraph 10 of the “EFT Authorization Agreement”) is

    substantially identical to the Governing Law paragraph in the main loan agreement (paragraph 23,

    quoted above in ¶ 206).

           210.    The Purported Arbitration Clause includes a section with the heading, “RIGHT TO

    OPT OUT,” which describes specific procedures that a borrower would be required to follow if he

    or she were to seek to opt out of the Purported Arbitration Clause. This supposed opt-out “right”

    is, however, completely illusory and unconscionable. Among other things, a borrower seeking to

    opt out of the Purported Arbitration Clause would need to provide written notification within 60

    days of the “origination date” for the loan. Because borrowers were not notified of the choice of

    law and arbitration provisions in the loan agreements prior to or at the time of their taking out the

    loan from American Web Loan, they could not have been notified of this “right” unless they

    happened to request a copy of their loan agreements within the applicable time frame. Thus, for




                                                     92
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 94 of 115 PageID# 11445



    the vast majority of borrowers, the 60-day opt-out window likely would close without the borrower

    ever having seen this provision.

           211.    The purported opt-out “right” also is illusory and unconscionable because the sole

    alternative available to the borrower (assuming that he or she receives notice of this “right” and

    takes the necessary steps within the opt-out period provided) is to have his or her claim heard by

    a Tribal judge, in a Tribal court, on Tribal land located in rural Oklahoma. The purported opt-out

    language states: “IN THE EVENT YOU OPT OUT OF THE AGREEMENT TO ARBITRATE,

    ANY DISPUTES SHALL NONETHELESS BE GOVERNED UNDER TRIBAL LAW AND

    MUST BE BROUGHT WITHIN THE COURT SYSTEM OF THE OTOE-MISSOURIA

    TRIBE.”

           212.    The Purported Arbitration Clause is unconscionable and unenforceable for the same

    reasons articulated by the U.S. Court of Appeals for the Fourth Circuit in Hayes v. Delbert Services

    Corp., 811 F.3d 666, 673 (4th Cir. 2016), and Dillon v. BMO Harris Bank, N.A., No. 16-1362,

    2017 WL 1903475, at *4 (4th Cir. 2017). Specifically, the Purported Arbitration Clause is invalid

    because it “purports to renounce wholesale the application of any federal law to plaintiffs’ federal

    claims.” Hayes, 811 F.3d at 673. Further, arbitration agreements like the Purported Arbitration

    Agreement are invalid when they provide that an “arbitrator shall not allow for the application of

    any law other than tribal law.” Dillon, 2017 WL 1903475, at *4.

           213.     Like the arbitration provision invalidated in Hayes, the Purported Arbitration

    Clause here was created by Defendants (including Defendants Curry, American Web Loan,

    MacFarlane Group, and SOL) in a deliberate attempt to avoid the application of federal and state

    law through the use of unconscionable choice of law and arbitration provisions. The use of

    arbitration as a means of circumventing the application of federal and state law, particularly in a




                                                    93
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 95 of 115 PageID# 11446



    law avoidance scheme like the one engaged in by Defendants here, is not permitted under

    controlling law in this judicial circuit.

            214.    Moreover, under controlling authority in this Circuit, no part of the unlawful

    Purported Arbitration Clause may be severed to preserve the remainder of Defendants’ integrated

    scheme to contravene public policy. See Hayes, 811 F.3d at 675-76.

            215.    Plaintiffs are therefore entitled to a declaratory judgment that the governing law,

    forum selection, and Purported Arbitration Clause provisions of the American Web Loan loan

    agreements are unenforceable in their entirety.

                                      V.        CLASS ALLEGATIONS

            216.    Plaintiffs bring this action on behalf of themselves and all others similarly situated

    pursuant to Federal Rules of Civil Procedure (“Rule”) 23(a) and 23(b)(1), (b)(2), and (b)(3), as

    representatives of the following Class:

            All persons who took out loans from American Web Loan. Included in the Class
            are any persons who took out loans through the American Web Loan d/b/a entity
            known as Clear Creek Lending. The Class period begins on February 10, 2010 and
            continues through the present.

    Plaintiffs reserve the right to redefine the Class prior to certification.

            217.    This action is brought, and may properly be maintained, as a class action pursuant

    to Rule 23.     This action satisfies the numerosity, typicality, adequacy, predominance, and

    superiority requirements of those provisions. The members of the Class are readily ascertainable

    from records maintained by Defendants.

            218.    Numerosity. Members of the Class are so numerous and geographically dispersed

    that joinder of all members is impracticable. While the exact number of Class members is

    unknown to Plaintiffs at this time, based on information and belief, including information

    contained in the 2013 Middlemarch Presentation and other publicly available sources, Plaintiffs




                                                       94
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 96 of 115 PageID# 11447



    believe that there are likely tens of thousands of individuals who are members of the Class. The

    exact number of Class members and their identities are known by Defendants or are readily

    ascertainable in Defendants’ records.

           219.    Typicality. Plaintiffs’ claims are typical of the claims of the members of the Class.

    Plaintiffs’ claims are based on the same facts and legal theories as each of the members of the

    Class. Plaintiffs and all Class members were charged interest rates on online payday loans from

    American Web Loan that exceeded the lawful interest rate caps in their states of residence.

    Plaintiffs and all members of the Class were damaged by the same wrongful conduct of Defendants

    in connection with the operation of the American Web Loan online payday lending scheme.

           220.    Adequacy. Plaintiffs will fairly and adequately protect the interests of the Class.

    The interests of Plaintiffs are coincident with, and not antagonistic to, those of the other members

    of the Class. Plaintiffs have retained counsel that are competent and experienced in the prosecution

    of complex class action litigation and have experience with class action litigation involving tribal

    lending schemes. Plaintiffs’ counsel will undertake to vigorously protect the interests of the Class.

           221.    Commonality. Questions of law and fact common to the members of the Class

    predominate over any questions that may affect only individual Class members. The claims of all

    Class members originate from the same misconduct and violations of law perpetrated by

    Defendants. The common questions include, but are not limited to:

                   a. Whether the AWL Payday Lending Organization (defined below) is an

                       enterprise under 18 U.S.C. § 1961(4);

                   b. Whether Defendants Mark Curry, MacFarlane Group, SOL, and Medley,

                       engaged and/or are engaging in the collection of unlawful debt in violation of

                       18 U.S.C. § 1962(c);




                                                     95
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 97 of 115 PageID# 11448



                   c. Whether Defendants Medley, Middlemarch, DHI, and John Doe Defendants

                      conspired with the AWL Payday Lending Organization in violation of 18

                      U.S.C. § 1962;

                   d. Whether American Web Loan is an arm of the tribe of the Otoe-Missouria Tribe

                      of Indians;

                   e. Whether the purported arbitration agreement in Plaintiffs’ and the Class’ loan

                      agreements is void and/or unenforceable.

                   f. Whether Defendants are liable for the failure to disclose material loan terms to

                      Plaintiffs and members of the Class before Plaintiffs and members of the Class

                      took out loans from American Web Loan;

                   g. Whether Defendants unlawfully required Plaintiffs and members of the Class

                      to consent to the use of ACH transactions in connection with their loans;

                   h. Whether Defendants are liable to Plaintiffs and members of the Class for

                      disgorgement or other remedies and, if so, in what amount; and

                   i. Whether Defendants are liable to Plaintiffs and the Class for reasonable

                      attorneys’ fees and expenses.

           222.    Superiority. Under Rule 23(b)(3), class action treatment is a superior method for

    the fair and efficient adjudication of the controversy. Such treatment will permit a large number

    of similarly situated persons to prosecute their common claims in a single forum simultaneously,

    efficiently, and without the unnecessary duplication of evidence, effort, or expense that numerous

    individual actions would entail.    The benefits of proceeding through the class mechanism,

    including providing injured persons with a method for obtaining redress on claims that could not




                                                   96
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 98 of 115 PageID# 11449



    practicably be pursued individually, substantially outweighs potential difficulties in management

    of this class action.

             223.   This action is also maintainable as a class action under Rule 23(b)(2) because

    Defendants have acted on grounds generally applicable to the Class, thereby making appropriate

    final injunctive, declaratory, or other appropriate equitable relief with respect to the Class as a

    whole.

             224.   With respect to Rule 23(b)(1)(B), the prosecution of separate actions by each Class

    member would create a risk of adjudications with respect to individual members of the Class that

    would, as a practical matter, be dispositive of the interests of the other members not parties to the

    actions, or substantially impair or impede their ability to protect their interests.

             225.   Finally, class action status is also warranted under Rule 23(b)(1)(A) because

    prosecution of separate actions by the members of the Class would create a risk of establishing

    incompatible standards of conduct for Defendants.

             226.   Plaintiffs know of no special difficulty to be encountered in the maintenance of this

    action that would preclude its maintenance as a class action.

                                      VI.     CLAIMS FOR RELIEF

                                    COUNT ONE
      VIOLATIONS OF RICO, 18 U.S.C. § 1962(c), COLLECTION OF UNLAWFUL DEBT
        (AGAINST DEFENDANTS AMERICAN WEB LOAN, CURRY, MACFARLANE
              GROUP, SOL, MEDLEY, BROOK TAUBE, and SETH TAUBE)

             227.   Plaintiffs reassert and incorporate by reference each of the preceding paragraphs as

    if set forth fully herein.

             228.   At all relevant times, Defendants American Web Loan, Curry, MacFarlane Group,

    SOL, Medley, Brook Taube, and Seth Taube (the “RICO Defendants”) were members and




                                                      97
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 99 of 115 PageID# 11450



    associates of an internet payday lending enterprise (the “AWL Payday Lending Organization”),

    whose members and associates engaged in the collection of unlawful debt.

            229.    The AWL Payday Lending Organization, including its leadership, membership, and

    associates, constitutes an “enterprise” as that term is defined in 18 U.S.C. § 1961(4) – that is, a

    group of individuals and entities associated in fact. In addition to the RICO Defendants, the AWL

    Payday Lending Organization has included Defendant Middlemarch and John Does 1-100, as well

    as Non-Defendant Interested Parties GOLDPoint, the Tribe, Shotton, Moncooyea, Hopper,

    Geneva Roth Companies, Oakmont, Dinero, Chieftan, Dant, SHW, and the September 2016 Shell

    Corporations.

            230.    The enterprise is engaged in, and its activities affect, interstate commerce. The

    AWL Payday Lending Organization has leadership based in Mission, Kansas and San Juan, Puerto

    Rico, and operates throughout the United States, including the Eastern District of Virginia.

            231.    The AWL Payday Lending Organization constitutes an ongoing organization

    whose members function as a continuing unit for a common purpose of achieving the objectives

    of the enterprise.

            232.    The AWL Payday Lending Organization is led, controlled, and/or managed by the

    RICO Defendants.

            233.    The purpose of the enterprise was and continues to be the enrichment of the RICO

    Defendants, and other members and associates of the AWL Payday Lending Organization through

    the collection of unlawful debt.

            234.    RICO defines an “unlawful debt” as debt incurred in connection with “the business

    of lending money or a thing of value at a usurious rate under State or Federal law, where the

    usurious rate is at least twice the enforceable rate.” 18 U.S.C. § 1961(6). The RICO Defendants




                                                    98
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 100 of 115 PageID# 11451



    have violated RICO through the “collection of unlawful debt” as that term is defined in RICO, 18

    U.S.C. § 1962(c).

           235.    The means and methods by which the RICO Defendants and other members and

    associates conducted and participated in the conduct of the affairs of the AWL Payday Lending

    Organization was and continues to be the operation, direction, and control of the payday loan

    companies in the business of lending money at usurious rates under the laws of numerous states,

    including without limitation California, South Carolina, Virginia, and Nebraska, where the

    usurious rates were at least twice the enforceable rate.

           236.    In operating and conducting the affairs of the AWL Payday Lending Organization,

    the RICO Defendants used proceeds from the collection of unlawful debt to further the operations

    and objectives of the AWL Payday Lending Organization.

           237.     The RICO Defendants’ leadership, management, and participation in the AWL

    Payday Lending Organization began at some point as early as February 2010, following the

    formation of Defendant American Web Loan, Inc. and continues to date to the detriment of

    individual consumers throughout the United States.

           238.    The predicate acts of collection of unlawful debt are described herein and in

    particular in ¶¶ 156-202 herein. The debts incurred by Plaintiffs and all other members of the

    Class are unlawful and unenforceable.

           239.    As a result of the unlawful collection of illegal debt, Plaintiffs and members of the

    Class have been injured in their property in that they paid extortionate and illegal interest rates.

           240.    As a direct and proximate cause of the RICO Defendants’ violations of RICO, the

    RICO Defendants are jointly and severally liable to Plaintiffs and the putative members of the




                                                     99
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 101 of 115 PageID# 11452



    Class for their actual damages, treble damages, costs, and attorneys’ fees pursuant to 18 U.S.C. §

    1964(c).

                                  COUNT TWO
             VIOLATIONS OF RICO, 18 U.S.C. § 1962(d), RICO CONSPIRACY
        (AGAINST DEFENDANTS CURRY, AMERICAN WEB LOAN, MACFARLANE
       GROUP, SOL, MEDLEY, BROOK TAUBE, SETH TAUBE, and MIDDLEMARCH)

            241.    Plaintiffs reassert and incorporate by reference each of the preceding paragraphs as

    if set forth fully herein.

            242.    Beginning as early as February 2010, the RICO Defendants, as defined in Count

    One, being persons employed by and associated with the AWL Payday Lending Organization,

    willfully and knowingly combined, conspired, confederated, and agreed together and with each

    other to violate 18 U.S.C. § 1962(c)—that is, to conduct and participate, directly and indirectly, in

    the conduct of the affairs of the AWL Payday Lending Organization through the collection of

    unlawful debt.     In addition, Defendant Middlemarch knowingly entered into agreements to

    facilitate the RICO Defendants’ participation and management of the affairs of the AWL Payday

    Lending Organization and engaged in overt acts in furtherance thereof.

            243.    Specifically, the RICO Defendants, along with other participants not yet known to

    Plaintiffs, violated § 1962(d) of RICO by entering into a series of agreements to violate § 1962(c).

    These agreements, include, inter alia: (a) agreements between and among Defendants Curry,

    MacFarlane Group and SOL and non-defendant interested parties including Shotton and

    Moncooyea, to create the necessary legal frameworks and entities to conduct the affairs of the

    AWL Payday Lending Operation; (b) agreements between and among Defendants Curry,

    MacFarlane Group, SOL, Medley, Brook Taube and Seth Taube (and other individuals and entities

    not presently known to Plaintiffs) to provide the necessary funds to conduct and expand the affairs

    of the AWL Payday Lending Operation; (c) agreements between and among Defendants Curry,



                                                    100
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 102 of 115 PageID# 11453



    MacFarlane Group, and SOL and Middlemarch to solicit investors to provide the necessary funds

    to conduct and expand the affairs of the AWL Payday Lending Operation; (d) agreements between

    and among Defendant MacFarlane Group and American Web Loan (and/or other Defendants or

    non-defendant interested parties) for the purpose of creating online account access mechanisms

    through which borrowers’ unlawful debts were collected in furtherance of the AWL Payday

    Lending Operation; (e) agreements between and among Defendant Curry, Defendants MacFarlane

    Group, SOL, and American Web Loan, and non-defendant interested parties including Shotton,

    Grant, and others, to purportedly arrange for the sham “acquisition” of Defendant MacFarlane

    Group by the Tribe in approximately October 2016 in an attempt to further insulate the AWL

    Payday Lending Operation from state and federal law.

            244.      Each of the agreements identified in the above paragraph contemplated that a

    conspirator would commit at least one collection of unlawful debt in the conduct of the affairs of

    the enterprise.

            245.      As a result of the RICO Defendants’ participation in the enterprise and the

    violations of RICO, the RICO Defendants and Defendant Middlemarch are jointly and severally

    liable to Plaintiffs and the putative members of the Class for their actual damages, treble damages,

    costs, and attorneys’ fees pursuant to 18 U.S.C. § 1964(c).

                                COUNT THREE
              VIOLATIONS OF THE ELECTRONIC FUNDS TRANSFER ACT
         (AGAINST DEFENDANTS CURRY, AMERICAN WEB LOAN, MACFARLANE
               GROUP, SOL, MEDLEY, BROOK TAUBE, and SETH TAUBE)

            246.      Plaintiffs reassert and incorporate by reference each of the preceding paragraphs as

    if set forth fully herein.

            247.      Defendants are “persons” as that term is defined in Section 1005 of Regulation E,

    12 C.F.R. § 1005.2(j).



                                                      101
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 103 of 115 PageID# 11454



           248.    Section 913(1) of the Electronic Funds Transfer Act (“EFTA”), 15 U.S.C.

    § 1693k(1), provides that no person may condition the extension of credit to a consumer on such

    consumer’s repayment by means of preauthorized electronic fund transfers.

           249.    Section 1005.10(e)(1) of Regulation E, 12 C.F.R. § 1005.10(e)(1), provides that

    “[n]o financial institution or other person may condition the extension of credit to a consumer on

    the consumer’s repayment by preauthorized electronic fund transfers, except for credit extended

    under an overdraft credit plan or extended to maintain a specified minimum balance in the

    consumer’s account.”

           250.    The Official Interpretation of Regulation E, Section 1005.10(e)(1), 12 C.F.R.

    § 1005.10(e)(1)-1, Supp. I, provides that creditors may not require repayment of loans by

    electronic means on a preauthorized recurring basis.

           251.    Under § 918(c) of the EFTA, 15 U.S.C. § 1693o(c), every violation of the EFTA

    and Regulation E constitutes a violation of the Federal Trade Commission (“FTC”) Act.

           252.    In connection with offering online payday loans to consumers, Defendants have

    conditioned the extension of credit on recurring preauthorized electronic fund transfers, thereby

    violating § 913(1) of the EFTA, 15 U.S.C. § 1693k(1), and § 1005.10(e)(1) of Regulation E, 12

    C.F.R. § 1005.10(e)(1).

           253.    Defendants’ violations of the EFTA are ongoing.

           254.    Defendants conditioned the online payday loans on the acceptance of “automated

    clearing house” (“ACH”) electronic fund transfers as the transaction method. To the extent that

    borrowers were, in fact informed of their funding and payment options during the loan application

    process or immediately thereafter (and, as alleged herein, it is likely that they were not since

    borrowers were not provided with a full copy of their loan agreement prior to or promptly after




                                                   102
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 104 of 115 PageID# 11455



    receiving their loans), Defendants exploited borrowers’ economic situation to compel their

    acceptance of ACH transfers.

           255.    As alleged herein, American Web Loan loans are marketed to consumers as a way

    to obtain needed cash fast, specifically touting how the “pre-approved” amount of money could be

    in the borrower’s bank account “in as little as 1 day!” The only way for a person to obtain the

    needed funds this quickly without additional cost to the borrower, would be to enroll in electronic

    funds transfer via ACH.

           256.    While American Web Loan purported to offer borrowers the option to receive their

    loan funds promptly via wire transfer, the loan documents stated that the borrower “will be

    responsible for any fees incurred from your financial institution for receiving a wire transfer credit,

    if any.” Incoming wire transfer charges vary at each financial institution, but many banks charge

    up to $20 for incoming wire transfers from a U.S. bank. This is not an insignificant amount for

    someone who finds him- or herself in desperate need of short-term cash. Moreover, unlike ACH

    authorization, which requires a borrower only to provide the ABA/routing number and account

    number from the bottom of an ordinary personal check, a wire transfer is not a transaction used by

    ordinary consumers. Before electing to use a wire transfer, a borrower likely would need to take

    additional time and effort to obtain his or her bank’s particular wire transfer instructions, inquire

    regarding applicable fees, and comply with the bank’s paperwork or other administrative

    requirements associated with receiving a wire transfer. Taking such additional steps to receive a

    wire transfer would, compared to the relative simplicity of ACH authorization, add delay to the

    process of getting the needed funds deposited into the borrower’s bank account.

           257.    American Web Loan also purports to offer borrowers the option of receiving their

    loan via paper check. If the loan recipient requests that their loan be provided via a paper check,




                                                     103
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 105 of 115 PageID# 11456



    the borrower could expect delivery of the check via U.S. Mail in 7-10 days. The American Web

    Loan loan documents indicate that interest begins accruing on the date that the lender issues the

    check. Depending on the payment terms of a borrower’s loan, a borrower with weekly payments

    could have an amount due (including a payment of principal) before he or she actually receives

    the check. A borrower with payments due every two weeks could have their first payment due as

    little as two business days after receiving the check, with the first payment due date coming before

    the loan check can be deposited and cleared by the receiving bank.

           258.    The purported loan documents also include a significant late payment penalty of

    $20 for any payment not received by AWL by the due date. If a payment is received after the due

    date, the loan documents contemplate the debiting of the $20 late fee before application to the

    outstanding balance. Further, the loan documents contemplate that a late payment can provide a

    basis for AWL to deem the borrower in default as a result of a single missed payment, causing the

    borrower’s entire balance, including any fees, penalties, and accrued interest (“all sums due under

    this agreement”) to become due immediately.

           259.    To the extent that borrowers were provided with the terms of the loan agreement

    and its provisions regarding electronic funds transfer options, any choices with respect to opting

    for ACH or other methods were false choices, compelling the borrower to accept transfers by ACH,

    which is prohibited by the EFTA.

           260.    By engaging in the violations of the EFTA and Regulation E set forth herein,

    Defendants have violated the FTC Act.

           261.    As a result of Defendants’ violations of the EFTA, Plaintiffs were damaged.


                                 COUNT FOUR
            VIOLATIONS OF THE TRUTH IN LENDING ACT, 15 U.S.C. § 1638(a)(3)
                     FAILURE TO DISCLOSE FINANCE CHARGE



                                                    104
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 106 of 115 PageID# 11457



                                 (AGAINST DEFENDANT AWL, INC.)

            262.    Plaintiffs reassert and incorporate by reference each of the preceding paragraphs as

    if set forth fully herein.

            263.    The Truth in Lending Act, 15 U.S.C. § 1601, et seq. (“TILA”), requires that lenders

    provide certain disclosures to borrowers before credit is extended and that those disclosures be

    conspicuous and segregated from all other terms or information provided in connection with the

    transaction. Among these required disclosures is disclosure of the “finance charge.” 15 U.S.C.

    §§ 1638(a)(3), 1638(b)(1).

            264.    TILA creates a system of strict liability with respect to the statute’s disclosure

    requirements. If a “creditor” does not make a required disclosure before extending credit to a

    borrower, the “creditor” is liable for a violation of TILA.

            265.    TILA narrowly defines “creditor” to refer to a person or entity who (a) regularly

    extends consumer credit payable in more than four installments or for which payment of a finance

    charge is or may be required and (b) is the person or entity to whom the debt “is initially payable

    on the face of the evidence of indebtedness.” 15 U.S.C. § 1602(g). Because Defendant AWL, Inc.

    is the nominal lender on Plaintiffs’ loan agreements to whom the debt purports to be “initially

    payable,” Defendant AWL, Inc. is a “creditor” for purposes of TILA.

            266.    As alleged herein, Defendant AWL, Inc. violated TILA by failing to make the

    required disclosure of the applicable “finance charge” prior to extending credit to Plaintiffs and

    members of the Class. As further alleged herein, Plaintiffs were not provided with copies of their

    purported loan agreements during the loan application process or otherwise prior to the extension

    of credit. Plaintiffs only were provided copies of their purported loan agreements, which include

    key loan terms required to be disclosed pursuant to TILA, after Plaintiffs took out their loans.




                                                    105
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 107 of 115 PageID# 11458



            267.    As a result of Defendant AWL, Inc.’s failure to comply with 15 U.S.C. § 1638(a)(3)

    and disclose the applicable finance charge, Plaintiffs and members of the Class are entitled to

    recover actual or statutory damages in connection with this violation. See 15 U.S.C. § 1640(a).

                                 COUNT FIVE
           VIOLATIONS OF THE TRUTH IN LENDING ACT, 15 U.S.C. § 1638(a)(4)
         FAILURE TO DISCLOSE FINANCE CHARGE EXPRESSED AS AN ANNUAL
                              PERCENTAGE RATE
                        (AGAINST DEFENDANT AWL, INC.)

            268.    Plaintiffs reassert and incorporate by reference each of the preceding paragraphs as

    if set forth fully herein.

            269.    TILA, 15 U.S.C. § 1601, et seq., requires that lenders provide certain disclosures

    to borrowers before credit is extended and that those disclosures be conspicuous and segregated

    from all other terms or information provided in connection with the transaction. Among these

    required disclosures is disclosure of the “finance charge expressed as an ‘annual percentage rate,’

    using that term.” 15 U.S.C. §§ 1638(a)(4), 1638(b)(1).

            270.    TILA creates a system of strict liability with respect to the statute’s disclosure

    requirements. If a “creditor” does not make a required disclosure before extending credit to a

    borrower, the “creditor” is liable for a violation of TILA.

            271.    TILA narrowly defines “creditor” to refer to a person or entity who (a) regularly

    extends consumer credit payable in more than four installments or for which payment of a finance

    charge is or may be required and (b) is the person or entity to whom the debt “is initially payable

    on the face of the evidence of indebtedness.” 15 U.S.C. § 1602(g). Because Defendant AWL, Inc.

    is the nominal lender on Plaintiffs’ loan agreements to whom the debt purports to be “initially

    payable,” Defendant AWL, Inc. is a “creditor” for purposes of TILA.

            272.    As alleged herein, Defendant AWL, Inc. violated TILA by failing to make the

    required disclosure of the applicable “finance charge expressed as an ‘annual percentage rate,’


                                                    106
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 108 of 115 PageID# 11459



    using that term,” prior to extending credit to Plaintiffs and members of the Class. As further

    alleged herein, Plaintiffs were not provided with copies of their purported loan agreements during

    the loan application process or otherwise prior to the extension of credit. Plaintiffs only were

    provided copies of their purported loan agreements, which include key loan terms required to be

    disclosed pursuant to TILA, after Plaintiffs took out their loans.

            273.    As a result of Defendant AWL, Inc.’s failure to comply with 15 U.S.C. § 1638(a)(4)

    and disclose the applicable finance charge expressed as an “annual percentage rate,” using that

    term, Plaintiffs and members of the Class are entitled to recover actual or statutory damages in

    connection with this violation. See 15 U.S.C. § 1640(a).

                                   COUNT SIX
            VIOLATIONS OF THE TRUTH IN LENDING ACT, 15 U.S.C. § 1638(a)(5)
                  FAILURE TO DISCLOSE THE TOTAL OF PAYMENTS
                         (AGAINST DEFENDANT AWL, INC.)

            274.    Plaintiffs reassert and incorporate by reference each of the preceding paragraphs as

    if set forth fully herein.

            275.    TILA, 15 U.S.C. § 1601, et seq., requires that lenders provide certain disclosures

    to borrowers before credit is extended and that those disclosures be conspicuous and segregated

    from all other terms or information provided in connection with the transaction. Among these

    required disclosures is disclosure of the “sum of the amount financed and the finance charge, which

    shall be termed the ‘total of payments.’” 15 U.S.C. §§ 1638(a)(5), 1638(b)(1).

            276.    TILA creates a system of strict liability with respect to the statute’s disclosure

    requirements. If a “creditor” does not make a required disclosure before extending credit to a

    borrower, the “creditor” is liable for a violation of TILA.

            277.    TILA narrowly defines “creditor” to refer to a person or entity who (a) regularly

    extends consumer credit payable in more than four installments or for which payment of a finance



                                                    107
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 109 of 115 PageID# 11460



    charge is or may be required and (b) is the person or entity to whom the debt “is initially payable

    on the face of the evidence of indebtedness.” 15 U.S.C. § 1602(g). Because Defendant AWL, Inc.

    is the nominal lender on Plaintiffs’ loan agreements to whom the debt purports to be “initially

    payable,” Defendant AWL, Inc. is a “creditor” for purposes of TILA.

            278.    As alleged herein, Defendant AWL, Inc. violated TILA by failing to make the

    required disclosure of the applicable “total of payments,” calculated as the sum of the amount

    financed and the finance charge, prior to extending credit to Plaintiffs and members of the Class.

    As further alleged herein, Plaintiffs were not provided with copies of their purported loan

    agreements during the loan application process or otherwise prior to the extension of credit.

    Plaintiffs only were provided copies of their purported loan agreements, which include key loan

    terms required to be disclosed pursuant to TILA, after Plaintiffs took out their loans.

            279.    As a result of Defendant AWL, Inc.’s failure to comply with 15 U.S.C. § 1638(a)(5)

    and disclose the applicable “total of payments,” calculated as the sum of the amount financed and

    the finance charge, Plaintiffs and members of the Class are entitled to recover actual or statutory

    damages in connection with this violation. See 15 U.S.C. § 1640(a).

                                COUNT SEVEN
           VIOLATIONS OF THE TRUTH IN LENDING ACT, 15 U.S.C. § 1638(a)(6)
        FAILURE TO DISCLOSE NUMBER, AMOUNT, AND DUE DATES OR PERIOD
            PAYMENTS SCHEDULED TO REPAY THE TOTAL OF PAYMENTS
                        (AGAINST DEFENDANT AWL, INC.)

            280.    Plaintiffs reassert and incorporate by reference each of the preceding paragraphs as

    if set forth fully herein.

            281.    TILA, 15 U.S.C. § 1601, et seq., requires that lenders provide certain disclosures

    to borrowers before credit is extended and that those disclosures be conspicuous and segregated

    from all other terms or information provided in connection with the transaction. Among these




                                                    108
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 110 of 115 PageID# 11461



    required disclosures is disclosure of the “number, amount, and due dates or period of payments

    scheduled to repay the total of payments.” 15 U.S.C. §§ 1638(a)(6), 1638(b)(1).

           282.    TILA creates a system of strict liability with respect to the statute’s disclosure

    requirements. If a “creditor” does not make a required disclosure before extending credit to a

    borrower, the “creditor” is liable for a violation of TILA.

           283.    TILA narrowly defines “creditor” to refer to a person or entity who (a) regularly

    extends consumer credit payable in more than four installments or for which payment of a finance

    charge is or may be required and (b) is the person or entity to whom the debt “is initially payable

    on the face of the evidence of indebtedness.” 15 U.S.C. § 1602(g). Because Defendant AWL, Inc.

    is the nominal lender on Plaintiffs’ loan agreements to whom the debt purports to be “initially

    payable,” Defendant AWL, Inc. is a “creditor” for purposes of TILA.

           284.    As alleged herein, Defendant AWL, Inc. violated TILA by failing to make the

    required disclosure of the applicable “number, amount, and due dates or period of payments

    scheduled to repay the total of payments,” prior to extending credit to Plaintiffs and members of

    the Class. As further alleged herein, Plaintiffs were not provided with copies of their purported

    loan agreements during the loan application process or otherwise prior to the extension of credit.

    Plaintiffs only were provided copies of their purported loan agreements, which include key loan

    terms required to be disclosed pursuant to TILA, after Plaintiffs took out their loans.

           285.    As a result of Defendant AWL, Inc.’s failure to comply with 15 U.S.C. § 1638(a)(4)

    and disclose the applicable finance charge expressed as an “annual percentage rate,” using that

    term, Plaintiffs and members of the Class are entitled to recover actual or statutory damages in

    connection with this violation. See 15 U.S.C. § 1640(a).

                                 COUNT EIGHT
            VIOLATIONS OF THE TRUTH IN LENDING ACT, 15 U.S.C. § 1638(a)(1)



                                                    109
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 111 of 115 PageID# 11462



                   FAILURE TO DISCLOSE THE IDENTITY OF THE CREDITOR
                             (AGAINST DEFENDANT AWL, INC.)

            286.    Plaintiffs reassert and incorporate by reference each of the preceding paragraphs as

    if set forth fully herein.

            287.    TILA, 15 U.S.C. § 1601, et seq., requires that lenders provide certain disclosures

    to borrowers before credit is extended and that those disclosures be conspicuous and segregated

    from all other terms or information provided in connection with the transaction. Among these

    required disclosures is disclosure of the “identity of the creditor required to make disclosure.” 15

    U.S.C. §§ 1638(a)(1), 1638(b)(1).

            288.    TILA creates a system of strict liability with respect to the statute’s disclosure

    requirements. If a “creditor” does not make a required disclosure before extending credit to a

    borrower, the “creditor” is liable for a violation of TILA.

            289.    TILA narrowly defines “creditor” to refer to a person or entity who (a) regularly

    extends consumer credit payable in more than four installments or for which payment of a finance

    charge is or may be required and (b) is the person or entity to whom the debt “is initially payable

    on the face of the evidence of indebtedness.” 15 U.S.C. § 1602(g). Because Defendant AWL, Inc.

    is the nominal lender on Plaintiffs’ loan agreements to whom the debt purports to be “initially

    payable,” Defendant AWL, Inc. is a “creditor” for purposes of TILA.

            290.    Here, given the nature of the unlawful online payday lending enterprise alleged

    herein, Defendant AWL, Inc. is not a “lender in fact,” since it performs virtually no role in key

    lending functions, for example, the financing, marketing, origination, underwriting, servicing, or

    collection of loans made in the name of American Web Loan. Moreover, as alleged herein,

    American Web Loan (including Defendant AWL, Inc.) is a sham front for the unlawful online

    payday lending enterprise described herein. Defendant AWL, Inc., as the nominal lender on



                                                    110
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 112 of 115 PageID# 11463



    Plaintiffs’ loans, and thus the nominal “creditor” as that term is defined under TILA, had an

    obligation to inform Plaintiffs and members of the Class who the actual lender(s)/creditor(s) were

    on their American Web Loan loans. Defendant AWL, Inc. failed to make such a disclosure, or

    any disclosure of the true nature of the online payday lending enterprise, prior to extending credit

    to Plaintiffs and members of the Class.

            291.    As a result of Defendant AWL, Inc.’s failure to comply with 15 U.S.C. § 1638(a)(1)

    and disclose the true creditor on the loans taken out by Plaintiffs and members of the Class,

    Plaintiffs and members of the Class are entitled to recover actual or statutory damages in

    connection with this violation. See 15 U.S.C. § 1640(a).

                                          COUNT NINE
                                      UNJUST ENRICHMENT
                                   (AGAINST ALL DEFENDANTS)

            292.    Plaintiffs reassert and incorporate by reference each of the preceding paragraphs as

    if set forth fully herein.

            293.    Defendants have been unjustly enriched by their continued possession of funds

    illegally taken from Plaintiffs and members of the Class who were experiencing financial

    difficulties and taken advantage of through the American Web Loan online payday lending

    scheme.

            294.    In equity and good conscience, those funds should be returned to the people

    victimized by Defendants’ unlawful scheme.

                                         PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs, individually and on behalf of the Class, respectfully seek the

    following relief:

            A.      Certification of this action as a class action and appointing Plaintiffs and their

                    counsel (listed below) to represent the Class;


                                                    111
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 113 of 115 PageID# 11464




          B.      A declaration that loans made in the name of American Web Loan are unlawful,

                  unenforceable, and void.

          C.      A finding that the Defendants have violated § 1962(c) of RICO through the

                  collection of unlawful debt;

          D.      A finding that Defendants have violated § 1962(d) of RICO through their

                  conspiracy to engage in the collection of unlawful debt under § 1962(c) of RICO;

          E.      A finding that Defendant AWL, Inc. violated TILA through the failure to disclose:

                  (1) the “finance charge,” 15 U.S.C. § 1638(a)(3); (2) the finance charge expressed

                  as an “annual percentage rate,” 15 U.S.C. § 1638(a)(4); (3) the “total of payments,”

                  15 U.S.C. § 1638(a)(5); (4) the total, number, amount, and due dates or period of

                  payments scheduled to repay the total of payments, 15 U.S.C. § 1638(a)(6); and

                  (5) the identity of the creditor, 15 U.S.C. § 1638(a)(1).

          F.      Awarding Plaintiffs and the Class equitable relief to the extent permitted by the

                  above claims, including but not limited to: an accounting; a return of all unlawful

                  interest and finance charges paid in connection with the loan; disgorgement of

                  profits; a constructive trust; restitution; and/or any other remedy the Court deems

                  proper;

          G.      Treble damages under 18 U.S.C. § 1964.

          H.      An injunction against further violations of law;

          I.      An order awarding attorneys’ fees and costs; and

          J.      An award of any such other and further relief that the Court deems just and proper.

                                            JURY DEMAND

          Plaintiffs demand trial by jury of all issues so triable.

    Dated: February 15, 2019                      Respectfully submitted,

                                                  MICHIE HAMLETT

                                                  /s/ David W. Thomas


                                                    112
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 114 of 115 PageID# 11465



                                       David W. Thomas
                                       500 Court Square, Suite 300
                                       P.O. Box 298
                                       Charlottesville, VA 22902
                                       Telephone: (434) 951-7200
                                       Fax: (434) 951-7218
                                       Email: dthomas@michiehamlett.com
                                       BERMAN TABACCO
                                       Kathleen M. Donovan-Maher (pro hac vice)
                                       Steven J. Buttacavoli (pro hac vice)
                                       Steven L. Groopman (pro hac vice)
                                       One Liberty Square
                                       Boston, MA 02109
                                       Telephone: (617) 542-8300
                                       Fax: (617) 542-1194
                                       Email: kdonovanmaher@bermantabacco.com
                                              sbuttacavoli@bermantabacco.com
                                              sgroopman@bermantabacco.com

                                       GRAVEL & SHEA PC
                                       Matthew B. Byrne (pro hac vice)
                                       76 St. Paul Street, 7th Floor
                                       P.O. Box 369
                                       Burlington, VT 05402-0369
                                       Telephone: (802) 658-0220
                                       Fax: (802) 658-1456
                                       Email: mbyrne@gravelshea.com

                                       Counsel for the Plaintiffs and the Class




                                        113
Case 4:17-cv-00145-HCM-RJK Document 354 Filed 02/15/19 Page 115 of 115 PageID# 11466




                                     CERTIFICATE OF SERVICE

             I hereby certify that on the 15th day of February, 2019, I electronically filed the foregoing
    with the Clerk of Court using the CM/ECF system, which will then send a notification of such
    filing to all counsel of record.


                                                   /s/ David W. Thomas
                                                   David W. Thomas




                                                     114
